        Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 1 of 78 Page ID #:1
AO 91 (Rev. 11/11) Criminal Complaint


                               UNITED STATES DISTRICT COURT
                                                                                              FILED
                                                      for the                      CLERK, U.S. DISTRICT COURT


                                           Central District of California                  APR 1 2 ^~'
 United States of America                                                        CENTRAL DISTRICT OF CALi~ORN!A
                                                                                 BY                     CEPtJTY
                 V.


 CHAN HUNG LE,
                                                                Case No. ~     A ~ g- 2 g 1 ~i
                Defendant

                                                     ~~~~
                                        CRIMINAL COMPLAINT
        I,the complainant in this case, state that the following is true to the best of my knowledge and belief.
Beginning on an unknown date but prior to June 1, 2010 and continuing to the present, in the counties of
Orange and Los Angeles, in the Central District of California, the defendant violated:
         Code Section                                Offense Description
         18 U.S.C. §371                              Conspiracy to Defraud the United States, to Traffic in
                                                     Counterfeit Goods in violation of 18 U.S.C. § 2320, and
               k^~
                                                     to Import Merchandise Illegally in violation of 18
          ~.   ~~`. ii
                  ~a                                 U.S.C. § 545
         18~J.S',~~~19
               :._; __.r
                                                     Money Laundering Conspiracy
._~      18~.S.C.:§`~3                               Conspiracy to Commit Mail Fraud and Wire Fraud

         18 ~'.S.0 § ~,~                             Aggravated Identity Theft
            ~~
             c.:_
..~1    This ~tminal~,cc         is based on these facts:
                    ~~
         Plea~s~'seeattached affidavit.
        ❑
        D Continued on the attached sheet.


                                                                                  lS l
                                                                               Complainant's signature

                                                                            Brent Rogan, Special Agent
                                                                                Printed name and title
Sworn to before me and signed in my presence.
                                                                                      n n;-~~ E. ~'~'~TT
                                                                                   ~~ ~.:~~~.    ~,1~.. ;
Date:                ~l l 2~ C 1
                                                                                  Judge's signature

City and state: Los Angeles, California                          Hon. Karen E. Scott, U.S. Magistrate Judge
                                                                                Printed name and title
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 2 of 78 Page ID #:2




                                T L~L1TT AfTTT




I, Brent Rogan, being duly sworn, declare and state as follows:

                            I. INTRODUCTION

        1.   I am a Special Agent (~~SA") of the Department of

Homeland Security, United States Immigration and Customs

Enforcement (~~ICE"), Homeland Security Investigations (~~HSI"),

assigned to the Office of the Assistant Special Agent in Charge,

Orange County.     I have been a Special Agent with HSI since March

2008.     As part of my duties, I investigate violations of

criminal law relating to the illegal importation of contraband,

including counterfeit goods and controlled substances,

intellectual property rights ("IPEZ") violations, and related

money laundering.     My duties consist of enforcing the Tariff Act

and other laws, rules, and regulations governing the import and

export of goods and merchandise and payment of duties and fees.

     2.      During my career, I have conducted and participated in

numerous complex, multi-defendant investigations involving

commercial fraud, money laundering, manufacture of fraudulent

documents, trafficking of counterfeit goods, and related

financial crimes.     I have conducted and participated in

investigations that have resulted in the identification, seizure

and federal forfeiture of millions of dollars in cash and assets

and the seizure and forfeiture of millions of dollars in

counterfeit goods.     I have also been responsible for the

detection, arrest, and conviction of numerous individuals.

     3.      As part of my employment, I have received training

from ICE and U.S. Customs and Border Protection ("CBP") relative

                                    1
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 3 of 78 Page ID #:3




                                                          and
to investigative techniques and the conduct of fraud, IPR

financial investigations.     I have a working knowledge relating

to corr~mercial fraud, including under-valuation,

misclassification, and trademark/copyright violations.

                       II. PURPOSE OF AFFIDAVIT

     4.    This affidavit is made in support of a criminal

complaint against, and arrest warrant for, CHAN HUNG LE ("LE")

for violations of 18 U.S.C. ~ 371 (Conspiracy to Defraud the
                                                            of
United States, to Traffic in Counterfeit Goods in violation

18 U.S.C. ~ 2320, and to Import Merchandise Illegally in

violation of 18 U.S.C. § 545); 18 U.S.C. ~ 1956(h) (Money

Laundering Conspiracy); 18 U.S.C. ~ 1349 (Conspiracy to Commit

Mail Fraud and Wire Fraud); and 18 U.S.C. ~ 1028A (Aggravated

Identity Theft) (the "Subject Offenses").

     5.    This affidavit is also made in support of search

warrants for (1) 15041 Bake Parkway, Unit C, in Irvine,
                                                            27562
California (~~PREMISES A") described in Attachment A-1, (2)

Deputy Circle, Laguna Hills, California (~~PREMISES B," and
                                                             in
together with PREMISES A, the ~~SUBJECT PREMISES") described
                                                              bed
Attachment A-2, and (3) the person of CHAN HUNG LE, as descri

in Attachment A-3, for the items to be seized described in

Attachment B.

     6.      The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and
                                                         nel and
information obtained from various law enforcement person

witnesses.    This affidavit is intended to show merely that there


                                    2
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 4 of 78 Page ID #:4




is sufficient probable cause for the requested complaint and

warrants and does not purport to set forth all of my knowledge

of or investigation into this matter.       Unless specifically

indicated otherwise, all conversations and statements described

in this affidavit are related in substance and in part only.

               III. PREMISES AND PERSON TO BE SEARCHED

     7.    The premises and person to be searched are the SUBJECT

PREMISES described in Attachments A-1 and A-2, and the person of

CHAN LE, as described in Attachment A-3, all of which are

incorporated herein by reference.

                        IV. ITEMS TO BE SEIZED

     8.      The items to be seized are the evidence, fruits, and

instrumentalities of violations of the Subject Offenses, as

described in Attachment B, which is incorporated herein by

reference.

                     V. SUNIl~SARY OF PROBABLE CAUSE

     9.    A long-term investigation by HSI and other law

enforcement agencies has demonstrated that EZ Elektronix is a

business in Orange County, California, that imports from China

and distributes in the United States counterfeit electronics

products, most commonly cellular telephones and phone parts.

The company is owned by LE and his wife, T.T.          It also operates

under the business names "Wholesale Gadgetfix," "Gadgetfix

Corp," `Gadget Parts Direct," ~~US Mobile Parts," ~~Pac Depot,"

and "Fix2save Inc."     EZ Elektronix is operated by LE and T.T.

along with employees J.V., M.N., and other family members and


                                    3
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 5 of 78 Page ID #:5




employees who have helped LE smuggle counterfeit parts into the

United States and evade inspection by U.S. and Hong Kong/Chinese

Customs officials.    LE has used multiple business names and

addresses, virtual offices, and post office boxes in at least

three different U.S. states to conceal the source and

destination of the smuggled counterfeit products.         Once the

counterfeit parts arrive, LE and others distribute them through

online stores run by LE under various names, such as eBay stores

"EZ Elektronix," "usmobileparts," "gadgetfix," and "fix2save."

The proceeds from the eBay sales are credited to bank accounts

owned by LE via PayPal Transfers.       The proceeds of the sales are

used by LE to finance the on-going scheme including by wiring

funds to the Chinese counterfeit parts suppliers.

     10.   Between October 2011 and February 2015, LE's

businesses were the subject of one state and three federal

search warrants relating to importing and trafficking in

counterfeit cell phone parts and related products.         As described

below, LE's conduct appears to be continuing to the present: in

November 2018, HSI obtained counterfeit and misleadingly

advertised merchandise from LE during an undercover purchase of

cellphone parts from four of LE's eBay stores, and agents have

observed activity at his warehouse and on his eBay sites

consistent with his prior practices.

     11.   Based on evidence obtained in connection with those

actions, and other investigation set forth below, including

records relating to the shipment of and payments for counterfeit
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 6 of 78 Page ID #:6




products, LE and others have been and continue to be engaged in

a conspiracy to smuggle counterfeit cell phone parts from China

for sale in the United States, have caused over $72 million to

be transferred internationally to promote the scheme, have used

wires and the mails to carry out the fraudulent scheme, and have

used the means of identification of other persons during and in

relation to these activities.      Further, as described below,

there is probable cause to believe that evidence, fruits, and

instrumentalities of LE's historical and ongoing criminal

conduct will be found at his current warehouse location, his

residence, and/or on his person.

                   VI. STATEMENT OF PROBABLE CAUSE

     A.    Seizure of Counterfeit Shipments from China in 2010

     12.   Based on my review of written reports, electronic

customs records databases, and conversations with other federal

law enforcement officials, I know that between June and July

2010, CBP seized three shipments of counterfeit cell phone parts

that were imported by LE from China and Hong Kong to an EZ

Elektronix business address, 14841 Moran Street in Westminster,

California (the "Moran Street Premises").        These three shipments

contained a combined total of 755 counterfeit Apple iPhone LCD

screens that were marked with trademarked "Apple" logos and

"iPhone" wordmarks.    CBP mailed a seizure notification letter to

the intended delivery address for these seizures, stating that

the shipments were being seized by CBP because the contents had




                                    5
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 7 of 78 Page ID #:7




been determined to be counterfeit.      No response was received and

the items have been forfeited.

     B.    Westminster Police Department Search Warrant in
           October 2011

     13.   In October 2011, officers from Westminster Police

Department (~~Westminster PD") served a search warrant at the

Moran Street Premises in Westminster, California.         Based on my

review of the Westminster PD search warrant affidavit and

related reports, and my conversations with other law enforcement

officials knowledgeable about the investigation, I learned the

following pertinent facts about the events leading up to and the

execution of the warrant:

           a.    In January 2011, Apple contacted LE regarding the

presence of counterfeit Apple cellular telephone parts available

for sale online through a "Gadgetfix" eBay store owned and

administered by LE.    Apple asked LE to remove some of the

trademarked Apple items from the online store due to trademark

infringement violations.     As late as August 2011, Apple

investigators were still able to purchase counterfeit Apple

cellular telephone parts from the Gadgetfix eBay store.

           b.    In September 2011, detectives with the

Westminster PD initiated a criminal investigation of LE and

Gadgetfix based on information that LE was selling counterfeit

Apple cellular telephone parts through the Gadgetfix online

store on eBay.

           c.    On or about September 21, 2011, a Westminster PD

detective, acting undercover, emailed LE at

                                    D
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 8 of 78 Page ID #:8




"chanle@gadgetfixwholesale.com" and asked if it would be

possible to purchase cellular telephone parts directly from the

business located at the Moran Street Premises.        The Westminster

PD detective received an email from

"chanle@gadgetfixwholesale.com" confirming that it would be

possible to "stop by our store to pick them up."         The email also

confirmed that the business address of the physical store from

which the parts could be purchased was the Moran Street

Premises.

             d.      On or about September 27, 2011, a Westminster PD

detective, acting in an undercover capacity, entered the Moran

Street Premises and spoke directly to LE.        The detective

purchased three iPhone 4 back covers, one black, one pink, and

one blue.     The trademarked "Apple" and ~~iPhone" logos appeared

on all three of the back covers purchased from LE by the

detective.        At the time of purchase, both trademarked logos were

covered with a small strip of black tape on all three iPhone

back covers.        According to Apple representatives, counterfeiters

commonly cover logos and other registered marks in this manner

to conceal trademarks in an attempt to evade detection and

confiscation of counterfeit items by customs officials when the

parts are imported into the United States.

             e.      The back covers were sent by law enforcement to

Apple for examination and were determined to be counterfeit

based in part upon the fact that genuine iPhone 4 back covers

were only produced by Apple in two colors; black and silver.


                                     7
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 9 of 78 Page ID #:9

                        __



Additionally, Apple does not authorize the production,

distribution, or resale of trademarked parts or components of

the iPhone for any reason to anyone outside of Apple, to include

the aftermarket modification or repair of an iPhone.         According

to Apple representatives, there are many aftermarket parts that

can be used to fix an iPhone, but their trademarks are violated

when the ~~Apple" and "iPhone" logos are fraudulently placed on

non-genuine cellular telephone parts and the parts are sold as

genuine Apple iPhone components.

            f.     On or about October 18, 2011, officers from

W estminster PD served a search warrant at the Moran Street

Premises for possible violations of California Penal Code

Section 350 (Possession and Sales of Counterfeit Goods).          During

the search warrant, law enforcement officers located and seized

approximately 7,200 counterfeit Apple parts, miscellaneous

documents, and other digital media as evidence.

            g.     During the search, LE was interviewed, and

indicated the following:

                  i.     He was the owner of Gadgetfix and EZ

Elektronix.      He knew he was not an authorized reseller for Apple

products.

                  ii.    LE knew that the Apple iPhone parts that he

sold from his store at the Moran Street Premises and online

through eBay were in fact counterfeit, including that he was

aware that Apple only made that model of iPhone in "black and
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 10 of 78 Page ID #:10
                     __. _.. .




white."     When asked why he continued to sell parts he knew were

counterfeit, LE indicated that lots of people did that on eBay.

                 iii. When LE claimed that some parts might be

"OEM"1 parts, the investigators and the industry representative

assisting with the search pointed out that there would be no

reason to black out the logo or text reading "Apple" if they

were genuine products, and further that those marks would not be

spelled incorrectly if the parts were authorized.               The

investigators. also reiterated that even parts that don't have a

logo can still be counterfeit, if they are confusing.

                 iv.             When questioned, LE admitted that he

advertised the parts as OEM on eBay, and said, "I know it's

still bad, but it's not like I'm selling a [whole] fake iPhone."

The detective pointed out that customers still believed they

were getting an Apple product when they saw the logo, and LE

agreed that he advertised them as "OEM product," on his eBay

stores.

      C.    HSI Investigation and Search Warrant in February 2012

      14.   In February 2012, HSI special agents and officers from

Westminster PD served a federal search warrant at the Moran

Street Premises in Westminster, California.              Based on my review

of the HSI search warrant affidavit, related reports, and my


     1 "OEM" refers to "Original Equipment Manufacturer,"
generally meaning, in this context, a company that produces
parts and equipment that are used as components in the products
of another company, which then sells them to end users. That
is, LE has claimed that he buys genuine parts made, for example,
for Apple for use it is iPhones, but gets them direct from the
manufacturer, notwithstanding that Apple does not authorize such
sales of its trademarked products.
                                9
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 11 of 78 Page ID #:11




conversations with other law enforcement officials, I learned

the following:

            a.   On or about January 10, 2012, CBP officers at the

DHL facility in Los Angeles inspected an inbound international

shipment addressed to "EZ ELEKTRONIX" followed by LE's wife's

name, at an address in Costa Mesa, California that, based on

public real estate records, was LE's residence.

            b.   Examination of the shipment resulted in the

discovery of 250 pieces of cellular telephone parts bearing the

mark "Blackberry," 336 cellular telephone parts bearing the mark

"HTC," and 200 pieces of cellular telephone parts bearing the

mark "Motorola," all of which were certified by a CBP Import

Specialist as being counterfeit.         Other cellular telephone parts

bearing marks relating to Garmin Fone (50 pieces), Samsung (60

pieces), Sony Ericsson (10 pieces), T-Mobile (250 pieces) and

Verizon (205 pieces), were also discovered comingled in with the

Blackberry, HTC, and Motorola parts.        CBP inspectors observed

that black tape obscured the trademarks and logos on each of the

ce11 phone parts.     Based on my training and experience and the

totality of this investigation, I know that importers of

counterfeit cell phone parts often obscure the trademarks on the

parts, commingle various companies' parts in the same shipment,

and import "small" quantities of each part in an effort to evade

detection by customs officials and law enforcement and minimize

loss in the event of discovery.




                                    10
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 12 of 78 Page ID #:12




            c.    On or about February 6, 2012, CBP transferred the
                                                           t a
seized shipment to HSI in Orange County in order to attemp
                                                           ed
controlled delivery of the counterfeit parts to the intend

recipient, LE's wife, at LE's residence in Costa Mesa,

California.

            d.    On or about February 14, 2012, HSI Orange County

agents obtained an anticipatory search warrant signed by the

Honorable Michael R. Wilner in Los Angeles, California.           The

search warrant included authorization to equip the three boxes
                                                            any
with electronic beacon devices that would alert agents when

of the boxes were physically opened.

            e.    On or about February 15, 2012, HSI Orange County
                                                           ted a
 agents, with the assistance of the Westminster PD, conduc
                                                         ry
 controlled delivery of the boxes to the intended delive

 address on the shipping labels.      During the operation, HSI

                                                           the
 agents observed a man, later identified as J.P., retrieve

 boxes and load them into a black BMW sedan.        J.P. was followed

                                                           to the
 by HSI agents as he drove in the BMW sedan with the boxes

 Moran Street Premises (i.e. the same location as the prior
                                                         where
 Westminster PD search and seizure of counterfeit items)
                                                      inside the
 J.P. then loaded the boxes onto a cart and took them

 Moran Street Premises.     Within the hour, the electronic beacon
                                                              .
 alerted the HSI agents that one of the boxes had been opened

 HSI agents and Westminster PD officers entered the business

 pursuant to the search warrant.




                                     11
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 13 of 78 Page ID #:13




            f.    The location was split into the EZ Elektronix

warehouse on one side and the Viet Bao Daily Newspaper on the

other.    J.P. and approximately nine other employees were

discovered in the warehouse portion of the Moran Street

Premises.    Following a brief field interview, all the occupants

of the business were allowed to leave the premises.          J.P.

volunteered to stay until LE, his uncle, arrived.          J.P. said

that LE had asked him to transport the shipment from the

residence in Costa Mesa to the Moran Street Premises using the

black BMW sedan, and to take the shipment inside to be opened.

J.P. added that the box was opened by J.V., an employee of EZ

Elektronix.      Upon finding the beacon transmitter in the box,

J.V. placed the transmitter on LE's desk.

            g.    During a search of the rest of the business, HSI

agents discovered approximately 11,700 additional cellular

telephone parts from various manufacturers that were suspected

to be counterfeit by representatives of a brand protection

consulting company that was assisting with the search.           The

items seized were valued at approximately $1,738,682 based on

the prices for parts as they appeared at that time on LE's

online eBay stores.      (A more accurate MSRP was unavailable as

manufacturers of these parts do not sell them to the public.)

            h.     During the search of the business, LE arrived and

 was provided with a copy of the search warrant.         LE was read and

 waived his Miranda rights and was interviewed by HSI agents.




                                     12
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 14 of 78 Page ID #:14




During the interview, and together with a subsequent written

statement, LE indicated the following:

                 i.    The consignee of the shipment, T.T., was his

wife, and LE had the shipments of cellular telephone parts

shipped to her name at the residence in Costa Mesa at the

recommendation of the Chinese cellular telephone parts

manufacturers in China in order to evade scrutiny by Hong Kong

customs officials but not by U.S. customs officials.

                 ii.   LE knew he was not authorized by any ce11

phone manufacturer or company to sell their parts.

                 iii. LE sold the parts on eBay either to cell

phone repair stores or to end users.        He ordered parts primarily

from China but also occasionally from Canada, Mexico and other

distributors in the United States.

                 iv.   LE believed that of the cell phone parts

that he sold, including those that were being seized HSI, were

genuine OEM parts or "compatible" (without logos), and not

counterfeit, but added (again) that he knew he was not

authorized to sell these parts.

                 v.    LE told the HSI agents about the previous

search warrant conducted by Westminster PD in October 2011 at

that same location, during which all of the Apple parts in his

inventory bearing the Apple logo were seized.

                 vi.   LE said that he and his attorney had not at

that time received any final decision from the Orange County

District Attorney's Office as to whether any of the items that


                                    13
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 15 of 78 Page ID #:15

                    t




                                                   officially
were seized by Westminster PD in October 2011 were

determined to be counterfeit.

                  vii. LE said that CBP had seized three of LE's
                                                        ed a
shipments of cellular telephone parts and he had receiv
                                                     e a letter
seizure notice for each seizure asking him to provid

of authorization to import or sell the items from the

manufacturers or the owners of the trademarks.          Since he could

                                                    were
not provide the proper documentation, the shipments

destroyed by CBP.

            i.    In his written statement, LE also claimed that
                                                    got from
all of his parts were "1000 OEM products, which [I]

either overstock or refurbish ed] phones."         As noted above, this

                                                       the marks
 claim is not consistent with LE's other statements or
                                                             ty of
 on the goods observed by investigators, or the unused quali
                                                     from broken
the parts at issue, which did not appear to be taken

 devices.

            j.    LE added that most of the goods he received from
                                                   explained to
 China had the logos covered, which he claimed was
                                                     easily, so
 him as a way to clear Hong Kong and US customs more

 he would not get asked for an "authorized letter."
                                                               in
      D.    Seizure of EZ Elektronix Shipments at DHL Facility
            March 2012

      15.   Based on my review of pertinent reports, and
                                                       1, 2012,
 discussion with others involved, I know that on March
                                                      at the DHL
 HSI Orange County agents were contacted by employees
                                                      te shipments
 facility in Irvine, California, regarding six separa

 that were being detained in the DHL facility.         The shipments

                                     [!
                                     E
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 16 of 78 Page ID #:16




were addressed to EZ Elektronix at the Moran Street Premises.

HSI Orange County agents inspected the shipments at the DHL

facility and found them to contain suspected counterfeit

cellular telephone parts.      A physical inventory of the parts

revealed approximately 3,795 counterfeit cellular telephone

parts that had small strips of black tape covering the brand

and/or logo on each part.      A large portion of the parts were

cellular telephone LCD faceplates.       There were also a small

number of cellular telephone back plates and LCD faceplates for

tablet computers.     The contents of all six shipments were seized

as evidence, and based on CBP policy, a seizure notice would

have been sent to the recipient address.

      E.    LE's Smuggling Scheme After February 2012

      16.   After the second search warrant at the Moran Street

Premises and the above seizures, it appears, as described in

detail below, that LE changed his importation practices.

Instead of importing counterfeit goods directly to his business

or residence in Southern California, LE caused drop-shipment

mailboxes to be opened in Oklahoma and Texas to receive these

shipments under the names of two fictitious companies, "JV

Trading Solutions" and later "JVU Unlock," and the names of two

of his employees, J.V. and M.N.       From there, the shipments would

be reshipped to locations in Southern California under a new

business name, "Pac Depot."      These shipments entered the United

States without being identified as counterfeit goods, and

without identifying LE as the importer of record.          Shipments not


                                    15
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 17 of 78 Page ID #:17




containing counterfeit goods continued to be shipped directly to

LE or his business in Southern California, saving on time and

expense for these less-risky products.        By these methods, LE

ensured that the shipments containing counterfeit goods would be

inspected at a different port of entry into the United States,

and would not be associated with any of his tainted business

names, or his own or his wife's name.        As described below, this

scheme was confirmed after the arrest and conviction of one of

his co-conspirators, Hongwei "Nick" Du (`~Du"), by HSI and the

U.S. Attorney's Office for the Southern District of California

in 2015.    In particular, text messages exchanged between LE and

Du made clear that LE told Du to ship only unbranded products

directly to him, and to ship any trademark-infringing products

to one of the drop-shipment mailboxes.        Throughout this period,

LE offered counterfeit goods for sale via his various eBay

stores without identifying them as counterfeit items, and by

providing misleading information suggesting that the parts were

authentic or OEM.

            1.    Pac Depot and the Southern California Shipments

      17.   Based on my review of the business records, I know

that in March 2012, about one month after the HSI search

warrants, LE registered a new business name, ~~PAC-DEPOT, INC."

("Pac Depot") with the state of California, and identified a

person I believe to be LE's mother-in-law, H.B., as the owner.

LE did not, however, start a new eBay store under the name Pac

Depot.   Rather, based on my training and experience and


                                    R~
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 18 of 78 Page ID #:18




                                                           want
knowledge of this investigation, I believe that LE did not
                                                          for
to stop doing business under the names of the eBay stores

which he had built up a reputation and thousands of ratings on

the site.    Therefore, Pac Depot was just a name to facilitate

his smuggling scheme, and LE continued to do business under the

same eBay store names as before.

      18.   My review of business records also showed that LE

opened a new warehouse location in Lake Forest, California,

although he maintained the Moran Street Premises as the public

address of his business.

      19.   International shipping records indicate that LE then

began to use the name Pac Depot (or variations thereof2) to
                                                           new
receive shipments from China to various addresses near the

warehouse location in Lake Forest.        Based on the communications

with Du, described in more detail below, I believe that these

shipments were of goods that did not bear counterfeit

trademarks.

            2.    Opus Virtual Drop-Shipment Mailboxes

      20.   Based on documentation obtained from the business Opus

 Virtual, and documentation and witness statements from the drop-

 shipment mail services Mostly Mail and Office Solutions, HSI

 agents learned the following:


     2 I know, based on my training and experience, that it is
                                                              to
common for persons engaged in unlawful importation of goods
                                      ing busine sses and person s
use variations on the names of receiv
in order to attempt to avoid being flagge d by custom s
procedures, and I saw numerous examples of this practice
throughout this investigation. For example, names might be
                                                            and
slightly misspelled, abbreviated, or hyphenated, or first
last names reversed, etc.
                                17
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 19 of 78 Page ID #:19




            a.   In April of 2012 - that is, shortly after the HSI

search warrant and customs seizures of LE`s counterfeit

shipments - Opus Virtual, a business that offers "virtual

offices" to companies around the United States, was contacted

from the email address jvtradingsolutions@gmail.com about
                                                          J.V.
setting up virtual mailboxes by someone using the name of

(one of LE's employees, as described above).         As requested via

email, Opus Virtual proceeded to open accounts in the name of

"JV Trading Solutions" with two of its subcontracted locations,

"Mostly Mail," in Weatherford, Oklahoma, and "Office Solutions,"

in Greenville, Texas.      (JV Trading Solutions appears to be a

fictitious business name, as investigators have found no

California business registration documents under this name.)

J.V. was named as the accountholder of record, and the USPS

forms for ~~Application for Delivery of Mail Through Agent"

reflect the name and signature of J.V., with J.V.'s personal

residential address in Stanton, California, for each of the

accounts.    The Opus Virtual, Mostly Mail, and Office Solutions

account-opening documents include a copy of J.V.'s California

driver's license and his vehicle registration.

            b.    Mostly Mail began receiving packages from China

for JV Trading Solutions in May of 2012, which they would then

reship to one of the addresses used by Pac Depot (the new

business name registered in LE's mother-in-law's name) in

Southern California.      They would email the

jvtradingsolutions@gmail.com account with a list of shipments


                                     :~
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 20 of 78 Page ID #:20




that arrived each day, and inquire about what speed of

reshipment service (express or overnight) was required for each

shipment.     The user of the jvtradingsolutions@gmail.com email

would respond with a list of the urgent packages, and would send

their own shipping labels to be used for the reshipments.

            c.    Most of the emails from the

jvtradingsolutions@gmail.com account were unsigned, but many

were signed by one of LE's other employees, M.N., and at least

one was signed ~~Chan" (i.e. LE).        Mostly Mail employees stated

that they also spoke regularly by phone with M.N.

            d.    Mostly Mail would reship the packages to the

Southern California addresses provided on the shipping labels,

including in the names of Pac Depot and J.V. and M.N.

personally.

            e.    In or around April 2014, Mostly Mail began

receiving packages in the name of "JVU Unlock" in addition to JV

Trading Solutions.     According to DHL records (described below),

J.V. was most commonly the identified recipient for these

packages as well, although M.N. was also often listed.

            f.    On or about February 7, 2015, four days after

coconspirator Du was arrested (as described below), Mostly Mail

received an email from the jvtradingsolutions@gmail.com account

stating that JV Trading Solutions would no longer be receiving

any shipments at Mostly Mail.       This was the last contact Mostly

Mail received regarding this account, although Mostly Mail sent

an email in April of 2015 saying that they were still receiving


                                    19
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 21 of 78 Page ID #:21




payment from Opus Virtual for the account, and asking if the box

should be kept open.     They received no response.      Mostly Mail

also tried to get in touch about a shipment they had received

for JV Trading Solutions after the February 7, 2014 terminating

email, but after they received no response, the shipment was

eventually turned back over to the parcel carrier.

            g.    Similar to Mostly Mail, the other mailing service

contracted with Opus Virtual, "Office Solutions" in Greenville,

Texas, began receiving packages for JV Trading Solutions in late

April 2012, after the 2012 seizures of counterfeit goods from

LE.   As with Mostly Mail, Office Solutions employees would then

forward the packages to Pac Depot at addresses in Southern

California.      At the same time that Mostly Mail began receiving

shipments under the business name "JV Trading Solutions," Office

Solutions also received a single shipment under that name,

although this shipment appears to be an outlier, as it came

after several months of inactivity with this mailbox, and there

was no further activity after that.

            h.     At one point, the credit card to which Office

Solutions billed the reshipping charges was changed to a card in

LE's wife's (T.T.'s) name.      The owner of Office Solutions said

she believed she had dealt with both J.V, and LE's wife over

time.

            i.     The owner said she believed that JV Trading

Solutions may have stopped using Office Solutions because her




                                    20
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 22 of 78 Page ID #:22




business would not guarantee same-day receipt and reshipping of

packages.

            j.     Opus Virtual was contacted by the

jvtradingsolutions@gmail.com account in April of 2013 about

obtaining a different service in Texas, because the customer

service at Office Solutions was not satisfactory.          When

personnel at Opus Virtual asked more about what was required,

the jvtradingsolutions@gmail.com email account responded "We

just preferred Texas.      All our shipping forward are packages."

The user of the email then asked for a box to be set up in

Kansas City, Kansas, although it appears that this arrangement

was never finalized.

      21.   According to international shipping records, between

May 2012 and February 2015, Mostly Mail received approximately

1020 shipments from Hong Kong and China for J1T Trading

Solutions/JVU Unlock.      Office Solutions received approximately

88 shipments from Hong Kong/China for JV Trading Solutions

between April 2012 and July 2013, with the one additional final

package for JVU Unlock in April 2014.

      F.    Attempted Undercover Purchase in August 2013

      22.     On or about August 2, 2013, I interviewed a

 confidential source ("CS")3 who told me that the CS had purchased

 counterfeit cell phone parts from EZ Elektronix on several

 occasions.      The CS, at my direction, placed a consensually



     3 The CS had been contacted by law enforcement for possible
involvement in importing counterfeit electronics goods. He was
not charged.
                                21
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 23 of 78 Page ID #:23




monitored phone call to a person he knew who worked at EZ

Elektronix to purchase counterfeit cellular telephone parts.

During the phone call with an EZ Elektronix employee, the CS

attempted to place an order for parts over the phone but was

directed to complete the purchase on one of the company's online

eBay stores, and the person on the call denied that they sold

"logo" parts.    (This claim is irreconcilable with the eBay

listings that consistently described parts as "OEM" - if these

parts were in fact OEM parts, they would have logos on them.)

      23.   Later on the evening of August 2, 2013, the CS placed
                                                                h
an order, at my direction and in an undercover capacity, throug

the Gadgetfix eBay online store for several cellphone parts,

which I had directed should include parts that were advertised

with brand names or trademarks.       The CS specifically requested

that the parts be sent with the trademarked logos by including,

~~SEND WITH APPLE LOGO PLEASE!" and ~~SEND W/ LOGO PLEASE" on the

"notes" section of the order form.

      24.   On or about August 5, 2013, the CS received the

following email from the Gadgetfix eBay online store: "Thanks

for your order with us. Unfortunately, we do not carry apple

parts with logos hence a full refund wi11 be sent back to your

paypal. We appreciate your support and sorry for the

inconvenience.     Regards, Gadgetfix."     Even though the CS ordered

                                                             of
parts other than Apple, Gadgetfix did not fill the remainder
                                                             as
the order, and I believe they may have seen the entire order

suspicious and possibly connected to law enforcement.


                                     22
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 24 of 78 Page ID #:24




                                                    Hongwei "Nick"
      G.    Arrest and Conviction of LE's Supplier,
            Du
                                                      ts, search
      25.   Based on my review of investigative repor

                                            records, as we11 as
warrants, court documents and other written
                                             s involved in the
my communications with law enforcement agent
                                         following paragraphs
operation, I know the information in the
                                           ction of one of LE's
about the investigation, arrest, and convi
                                            Du, by HSI agents:
counterfeit parts suppliers, Hongwei "Nick"
                                                             a"), a
            a.    Beginning in 2013, Octavio Cesar Sana ("San

                                            and his China-based
resident of San Diego County, along with Du
                                            cts of an HSI San
company "Saduan Industrial," were the subje
                                          counterfeit cell phone
Diego criminal investigation for shipping

                                       d States.         HSI San Diego
parts from China for sale in the Unite
                                               . ~ 2703 for the
agents obtained a warrant pursuant to 18 U.S.C
                                          Sana.          During the
email account Du used to communicate with
                                            to LE about the
 search, agents recovered emails sent by Du
                                             into the United
 purchase and importation of cellphone parts
                                                        t cell phone
 States.    Several invoices for the sale of counterfei

                                          in these emails.            On a
 parts from Du to LE were also discovered
                                           er 25, 2011 and August
 series of 23 invoices dating between Octob
                                             contact, with their
 21, 2012, T.T. (LE's wife) is listed as the
                                             n address.         Chat
 prior residential address as the destinatio
                                               showed that in
 messages and emails recovered from Du's phone
                                          to travel to the United
 January 2015 LE made arrangements for Du
                                                 Du listed LE as his
 States from China for a meeting with LE.
                                          his visa application.
 point of contact in the United States on



                                     23
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 25 of 78 Page ID #:25




            b.   During this visit to the United States in early

February 2015, Du met with Sana and HSI San Diego undercover

agents (UCAs) in San Diego County.        Du and Sana were led to

believe that the UCAs were prospective customers interested in

receiving a large volume of counterfeit cell phone parts from Du

that would be shipped to the United States from China.             Du

claimed he was part of a sophisticated scheme that was able to

evade inspection and seizure of these shipments by U.S. Customs

officials and that he was capable of supplying millions of

dollars in counterfeit cell phone parts to the UCAs.          Du

frequently referred to another importer in Orange County (later

identified as LE) as his biggest customer in the United States.

Du showed the undercover agents proof of three wire transfers

sent by LE to Du for the purchase of cell phone parts.

            co    On February 3, 2015, at the conclusion of a

meeting with HSI San Diego UCAs, Du and Sana were arrested.

            d.    Du pleaded guilty on May 11, 2016, in case No.

16-930-L in the Southern District of California to violating 18

U.S.C. ~ 371 (Conspiracy to Traffic in Counterfeit Goods and to

Defraud the United States) and U.S.C. ~ 1956(h) (Conspiracy to

Commit Money Laundering).      Du admitted the following regarding

his interactions with LE in the factual basis of his plea

agreement and plea agreement supplement, which I have reviewed:

      As part of arranging [Du]'s trip to the United States
      on February 2, 2015 to attend a meeting with SANA and
      others in Imperial County (as described in
      subparagraph II. B.9 of the Plea Agreement), [Du]
      planned to meet with another customer Chan Hung Le
      ("Le") in Irvine, California. During [Du]'s meeting
      with SANA and others, [Du] informed them that [Du]'s
                                 24
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 26 of 78 Page ID #:26




                                                            t
      customer in Irvine, California (Le) was [Du]'s bigges
      customer, and that Le's busine ss was respon sible at
      that time for $1,000,000 in sales from [Du] each
      month. [Du] communicated and coordinated with Le via
      text messages on February 2 and 3, 2015.
                                                         10,
      From at least January 2012 to on or about February
      2015 there was an agreement betwee n [Du], Le, and
      others to (i) import counterfeit cellphone parts and
      other electronics parts, such as tablet devices,
      provided by [Du] in China from Saduan Industrial to Le
      and his businesses in Irvine, California (among other
      locations in Orange County, California), such as EZ
      Elektronix, and (ii) defraud the United States by
      interfering with the lawful functions of the
      Department of Homeland Security, Customs and Border
      Protection by deceitful and dishonest means in the
      importation of those counterfeit parts.
                                                         and
      [Du] joined that agreement, knowing of its purpose
      intending to help accomplish it.

      Beginning no later than January 5, 2012, [Du] sold at
      least $18,744,354 of cellular telephone and electronic
      components manufactured in China to Le in Orange
      County, California, for resale into the United States
      wholesale and retail markets through sales on Le's
      eBay sites, and through other means. The great
      majority of the $18,744,354 paid to [Du] by Le
      constituted the cost of goods Le procured from [Du],
      while a small portion of it constituted direct salary
      for [Du] and others.

      As [Du] knew, roughly half of the electronic
      components were counterfeit; that is, they bore
      registered trademarks (including logos and work marks)
      of electronics manufacturers such as, but not limited
      to, the Apple Inc. logo, or the registered marks of
      Samsung, HTC, Motorola, Nokia, LG, Microsoft, Asus,
      and Sony, which were spurious and not genuine.

      [Du] and Le each knew that the marks were counterfeit;
      that is, that they were spurious and not genuine, were
      identical to or substantially indistinguishable from
      the actual registered marks, and were likely to cause
      confusion, mistake, or to deceive.

      [Du] also agreed with Le to use specific methods to
      reduce the risk that counterfeit goods would be
      detected by United States and Chinese customs
      officials. These methods included using a special
      shipping agent for shipments containing counterfeit
      goods; affixing covering stickers obscuring the
                                25
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 27 of 78 Page ID #:27




      counterfeit trademarks from a quick inspection; and
      discussing the quality of counterfeit logos, marks and
      goods in the course of arranging specific shipments.

      In order to conceal and disguise his criminal
      activity, Le also developed a separate shipping
      channel for items bearing counterfeit marks. At Le's
      instruction, counterfeit items were sent by [Du] to a
      commercial mail box in Oklahoma under a fictitious
      business name. As both Le and [Du] knew, Le had
      arranged to have these Oklahoma shipments re-packaged
      domestically and shipped to Le in Orange County. On
      some occasions, in order to avoid any delay caused by
      the repackaging process, Le and [Du] would arrange for
      [Du]'s commercial carrier to re-route counterfeit
      shipment from Oklahoma to Irvine once the shipment had
      cleared customs. [Du] and Le frequently communicated
      using the text message program WhatsApp (with Le using
      the account name 17146235099@s.whatsapp.net and [Du]
      using the account name 8613530574073@s.whatsappnet),
      and through other means, to discuss specific shipments
      from [Du] in China and the means by which those
      shipments could be sent to avoid detection and
      inspection by United States or Chinese customs
      officials.

      As part of the conspiracy, [Du] knowingly sold Le more
      than $9.0 million of counterfeit goods in violation of
      law.

      As part of the conspiracy, from January 5, 2012 to
      February 10, 2015 [Du] agreed with Le to transmit a
      series of over 150 international wire transfers
      totaling $18,744,364 from bank accounts controlled by
      Le in the United States to a bank account used by [Du]
      and Saduan in Hong Kong SAR to pay for the merchandise
      sold by [Du], and thereby promote the carrying on of
      their unlawful counterfeit goods venture. [Du]
      knowingly and voluntarily participated in that
      agreement, by, among other things, receiving funds
      wired to the Hong Kong bank account, and by regularly
      communicating with Le and those working with Le
      regarding the planning and receipt of such wire
      transfers.

      H.    Communications Between LE and Du on Du's Cell Phone

      26.   Pursuant to a federal search warrant executed by HSI

 San Diego agents on Du's cell phone recovered during his arrest

 on February 3, 2015, computer forensic examination revealed

                                     26
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 28 of 78 Page ID #:28




                                               en LE and Du
electronic instant message communication betwe

dating back to 2012.       I have reviewed pertinent communications

myself.
                                                      the shipping
      27.    LE and Du talked in these messages about
                                            and reflected in the
practices described in Du's plea agreement,
                                              ions described
information from Mostly Mail and Office Solut
                                                        practice of
above.      That is, their communications reflected the
                                            s with "logos") to
sending counterfeit trademarked items (item
                                           and/or Texas under
the mail box service companies in Oklahoma
                                             to LE in Orange
fictitious names for forwarding domestically
                                           while shipping non-
County once they had cleared U.S. customs,
                                         LE in Orange County.
infringing ("no-logo") items directly to
                                                 cts, as compared
 They also regularly discussed "copies" of produ

to "originals" or "OEM."       The following are examples of some of

 these communications:

              a.    On or about August 13, 2012, Du wrote to LE,

                                          with me about she
"Yesterday thuy [T.T. - LE's wife] talked
                                            stion when you
 suggest two shipments let me have ur sugge
                                                                and Du
 available."       LE responded, "U can ship full to Oklahoma,"
                                          right??"         (This address
 clarified, "1717 e. Main st. Weatherford
                                               ent service
 is the location of the Mostly Mail drop shipm

 described above in Section E.)
                                                                      p
              b.     On or about April 10, 2013, LE wrote to Du, "Sto

                                             why r u sending to
 shipment with Sony 1t26i ASAP...It has logo

 California????????"




                                     27
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 29 of 78 Page ID #:29




            c.   On May 7, 2013, Du sent a picture of an iPhone 5

digitizer assembly, and said, "They are iPhone 5 assembly

copy...The display is same as original new...I suggest we can

let[] customers have a try."

            d.   On or about May 13, 2013, Du wrote, "Only i5

assembly copy version need to ship by FedEx today right? Other

merchandise will delivery by dhl today," and LE responded, "Ok"

and then "Only no logo goods shipped directly," to which Du

responded, "Then only 50x iPad mini digitizer b1k...The rest [of

the] items have to ship to ok [Oklahoma] address."

            e.   On or about June 25, 2013, LE asked "why moto

xt811 in CA package? Stop it. Call agent ASAP. If u don't stop

package custom will seize it.       U can't save shipping fee by risk

like this."

            f.   On or about June 26, 2013, Du offered LE a Nokia

digitizer for $27/unit, noting, "It's not OEM New. It's copy

grade looks new.     US$42/unit for OEM new."      Later in this chat,

Du and LE discussed that Du did two shipments that day, "CA and

OK.   CA shipment is for urgent items."       LE then wrote, "There is

another way...When Oklahoma package with i5 clear[s] custom[s,]

U can contact DHL and request change address to CA...That[] way

I can get it faster."      LE then followed up about the quality of

the Nokia digitizer copy, asking if Du had tested it.          Du

responded, "Copy one function is good as original... It's slower

when you test touch."      LE asked, "What about look?" and Du

responded, "Looks good...It's new," after which LE said "Ok send
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 30 of 78 Page ID #:30




me 50pcs to test."     Du then reiterated, "Copy touch function is

slower than original," to which LE responded, `~A little is ok...

They are a lot cheaper."

                 i.    Based on my training and experience and

knowledge of this investigation, I believe that in this

exchange, Du was stating explicitly that the digitizer he was
                                                             a
offering was not an authorized, or "OEM," component, but was

"copy," with a noticeably slower touch function, and that the

OEM part would cost substantially more.        In the same chat

                                                             to
exchange, LE was explaining a variation on the scheme to try

get the Oklahoma-addressed packages more quickly, by having Du
                                                             d
request their rerouting to California as soon as they cleare

customs.    Thus, he was making clear that the shipment to

Oklahoma was specifically in order to evade U.S. customs

inspections.

            g.    On or about October 22, 2013, LE told Du that all

of the Samsung Galaxy S3 components that Du had shipped lately

were improperly manufactured, with the "wrong lens" and "2 extra

buttons at bottom."      LE then sent two photos depicting what

appears to be an actual S3 and one of the copies sent by Du

side-by-side to show Du the differences.         The Samsung brand logo

is clearly visible on both devices.         Du responded by saying this

 was how the supplier was making them, and explicitly saying

"It's not OEM lens."      LE replied that he ~~can not use" the

components and would return them.         LE then noted that on the

                                                             was
 white version of the component from this supplier, the lens


                                     29
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 31 of 78 Page ID #:31




better: "White they used ok lens."       Du said he had called the

                                                    lower-cost
supplier, who acknowledged that the supplier used a

lens on the blue version of the component.         LE responded that

                                                     lens is
this was "stupid" of the supplier, because "The blue
                                                           .           Du
very cheap," and everyone would return the blue components

responded, "This is Chinese market..."

            h,   On or about December 3, 2013, LE asked why Du's
                                                  d, "it's our
shipments to Oklahoma were so slow, and Du replie

fastest Chan, since it has logo."       LE then told Du that another

                                                         t same
Chinese supplier did not have this issue, "Her dhl direc
                                                      tate
to CA or OK," thus showing that LE had the same two-s

arrangement with other suppliers.

            i.    On or about December 9, 2013, LE told Du to
                                                       `Only
contact DHL and reroute packages to California, saying
                                                     only
reroute packages that JUST CLEAR CUSTOM... Remember,
                                                       CUSTOM, I
reroute when it just CLEAR CUSTOM...only when it CLEAR
                                                  u will lose the
 REPEAT...If u reroute it before it clear custom,
                                                   ANCE."
package... So make sure REROUTE AFTER CUSTOM CLEAR

            j.    On or about February 11, 2014, LE complained that
                                                       ted as one
 Du's shipments didn't move fast enough, and Du sugges
                                                       t" -
 solution that LE "use more name, then they will accep
                                                      his ability
 meaning, then the weight limits that were inhibiting
                                                      since the
 to ship multiple packages at a time would not apply,

 packages would be going to different people.        LE responded,

                            Both names for OK address."       (As noted
 ~~Use: [J,V. and M.N.].
                                                       receive
 above, these were the names of LE's employees used to
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 32 of 78 Page ID #:32




shipments at the Oklahoma drop-shipment location.)          When Du

responded with skepticism that this would work, LE said that one

of his other suppliers did this "with no problem" and that

multiple shipments could go to the same address as long as they

had "different receiver name."       Thus, in this chat, LE was again

making explicit his similar arrangement with other suppliers,

and that he was using his employees' names to evade

import/export problems.

            k.    On or about April 2, 2014, LE told Du "I think

Oklahoma is having problems.       Stop all shipments to OK

immediately."     Du responded by saying that he would ship to

Texas that day instead.      The next day, LE asked, "R u shipping

to texas today?     Please change company name to JVU Unlock," and

Du wrote he would call the shipper right away.         (This shipment

appears to be the outlier received at the Texas location much

later than other shipments, and with a new company name to

disguise the recipient, as described above.)

            1.   On or about April 17, 2014, LE asked Du about a

Motorola battery, and whether Du could get the ~~same as before,"

to which Du responded, "Copy right?"        LE confirmed that was what

he wanted and said to "Send fast."

            m.    Finally, throughout the period of these chats, LE

and Du would regularly reference wires being sent from LE to Du

for payment for the purchased electronics parts.          These ranged

in amount from approximately $50,000 to $440,000, and were most

commonly in amounts of either $98,000 or $99,000.


                                    31
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 33 of 78 Page ID #:33




      I.       HSI Search Warrants at EZ Elektronix in February 2015
                                                                , I
      28.      Based on my participation in the following events

                                                         , HSI
know that on February 9, 2015, shortly after Du's arrest
                                                      t for
Orange County agents executed a federal search warran
                                                     onix
counterfeit Apple cell phone parts at LE's EZ Elektr

warehouse location in Lake Forest, California.          Agents seized

                                                     during the
approximately 148 counterfeit Apple cell phone parts
                                                       by Apple,
search, as identified by brand protection experts sent

                                                 cell phone
and also observed thousands of "Samsung" branded

parts.      After Samsung representatives confirmed that parts

                                                 and obtained a
observed by agents were counterfeit, I requested

roll-back search warrant for the same location to seize

 counterfeit Samsung cell phone parts.       That warrant was executed

on February 12, 2015.       Agents seized approximately 5,100 Samsung

                                                   zers, 250
 ce11 phone digitizers, 1,800 Samsung tablet digiti
                                                 Samsung stylus
 Samsung batteries, 45 Samsung chargers, and 225

 pens.     Approximately 6,000 of the 6,900 phone and tablet

                                                      determined
 digitizers (about 870) and all of the batteries were
                                                testing of each
 to be counterfeit based on physical and visual

 individual part.      Testing performed by Samsung on the chargers

                                                   ed to be
 and stylus pens determined that those parts appear

 consistent with genuine parts.

         29.   During this search, agents recovered a receipt of an

                                                        e to
 outgoing Wells Fargo wire transfer request made payabl
                                                     same wire
 Saduan, which agents later confirmed was one of the
                                                   volume he was
 transfers shown by Du to the UCAs as proof of the


                                     32
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 34 of 78 Page ID #:34




capable of producing.     The transfer was authorized by T.T.

                                         signature, and driver's
according to the receipt, with her name,

license number all appearing on the receipt.

      J.    Review of LE's eBay Sales
                                                         of cell
      30.   An analysis of eBay records relating to sale
                                            "usmobileparts,"
phone parts on eBay stores "EZ Elektronix,"
                                          between February 2012
"gadgetfix," and "fix2save" revealed that
                                           tens of thousands of
and February 2015, LE appears to have sold
                                           through auction
cell phone parts to thousands of customers

listings on these four stores.       As a representative sample of

                                           from eBay, a more
the large volume of sales records obtained
                                            ion listing records
detailed analysis was conducted of the auct
                                             2014 (six months
for the "EZ Elektronix" store between August
                                           2015) and August 2015
 prior to the HSI search warrants February
                                           February 2015).
 (six months after the HSI search warrants
                                             g:
 Review of these records showed the followin

            a.    A total of 10,065 cell phone repair parts (to
                                              ) were sold on LE's
 include LCD screens, digitizers, frames, etc.
                                          that were created
"EZ Elektronix" eBay store under listings
                                              .        No listings
 between August 10, 2014 and January 29, 2015
                                           between January 29,
 appear to have been created on this store
                                            first HSI search
 2015 and February 9, 2015 (the date of the
                                            on February 3, 2015).
 warrant in 2015, shortly after Du's arrest

                  i.    Of these items, 4,089 (approximately 400)

                                            ifically described the
 were sold under auction listings that spec

 part being sold as ~~OEM" or "new OEM."


                                     33
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 35 of 78 Page ID #:35




                 ii.    Another 142 items (approximately 10)
                                                    without
included the word "new" in the title of the listing

describing the parts as "OEM."

                 iii. The listing title for 641 of these items

(approximately 60) specifically described the parts as
                                                   of the
"replacement" without including "OEM" in the title

listing.

                 iv.    None of the 10,065 items sold during this
                                                             The words
time period were listed as "OEM replacement" parts.
                                                       s for any
"generic" or "refurbished" did not appear in the title

of the listings.

                  v.    Virtually all of the remaining listings
                                                     iated with
specifically identify a brand and model number assoc
                                                      " or
the part being listed but do not include "OEM," "new,

"replacement" in the title of the listing.

            b.    A total of 5,229 cell phone repair parts (to
                                                         on LE's
include LCD screens, digitizers, frames, etc.) were sold
                                                    created
"EZ Elektronix" eBay store under listings that were

between February 9, 2015 and August 6, 2015.

                  i.    Of these items, 429 (approximately 80) were
                                                    ibed the part
sold under auction listings that specifically descr

 being sold as ~~OEM" or ~~new OEM."

                  ii.   Another 371 items (approximately 70)
                                                    without
included the word "new" in the title of the listing

 describing the parts as "OEM."




                                     [C~!
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 36 of 78 Page ID #:36




                 iii. The listing title for 742 of these items

(approximately 140) specifically described the parts as

"replacement" without including "OEM" in the title of the

listing.

                 iv.   Only one of the 5,229 items sold during this

time period was listed as an "OEM replacement" parts.          The words

"generic" or "refurbished" did not appear in the titles for any

of the listings.

                  v.   Virtually all of the remaining listings

specifically identified a brand and model number associated with

the part being listed but did not include "OEM," "new," or

"replacement" in the title of the listing.

      K.    Review of LE's Bank Records and PayPal records and
            Identification of Other Suppliers

      31.   Review of banking records for accounts held or

controlled by LE and review of PayPal records for eBay stores

run by LE, including "gadgetfix," "gadgetfixwholesale,"

"fix2save," and "usmobileparts," for the period between February

2012 and February 2015 (the dates of search warrants by HSI at

LE's premises) showed the following:

            a.   Five Wells Fargo business checking accounts

controlled by LE received payments directly from PayPal for

sales via LE's online eBay stores.       PayPal records confirmed

these payments were for the sale of cell phone and tablet parts.

Several "PayPal transfers" were credited to LE's bank accounts

each month from the sale of such parts.



                                    35
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 37 of 78 Page ID #:37




            b.   Between late April 2012 and early February 2015,
                                                        transfer
LE sent a total of approximately $39,893,468.50 by wire
                                                       large
from three of these same Wells Fargo accounts to three
                                                  other
suppliers in China: Du's company (Saduan) and two
                                                      Ltd." (~~A
companies, identified as ~~A List Technology (HK) Co.
                                                         .
List") and ~~Mobile Communication Parts (HK)" (~~Mobile")

            c.    From late April 2012 to early February 2015, LE

wired to Saduan approximately $18,500,000.         The last wire

                                                    February 10,
transfer from LE to Saduan for $150,000 was sent on

2015, approximately one week after Du's arrest.

            d.    Further investigation of the other two companies,
                                                      ted that
A-List and Mobile, showed that customs records reflec
                                                    same pattern
these two companies also shipped parts to LE in the

as the shipments from Du.      That is, A-List and Mobile shipped

                                                    or J.V. at
parts both to "JV Trading Solutions," "JVU Unlock,"
                                                      ons box in
the Mostly Mail box in Oklahoma and the Office Soluti
                                                      name) at
Texas, as well as to Pac Depot (or variations on this

mailboxes in Orange County, California.         LE's communications

                                                      corroborate
 with Du via chat, some of which are described above,
                                                  e suppliers as
that LE had the same arrangement with other Chines

 he had with Du.    Therefore, I believe that A-List and Mobile
                                                      Oklahoma
 were shipping parts bearing counterfeit marks to the
                                                    company, while
 and Texas mailboxes in the same wa-y as Du and his
                                                  rn California.
 shipping unmarked parts directly to LE in Southe
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 38 of 78 Page ID #:38




        L.    Information from Federal Express
                                                               ds
        32.   On or about September 14, 2016, I received recor

                                                and account
from Federal Express regarding shipping records
                                             sses, phone numbers,
information relating to names, mailing addre
                                              and PayPal
and email addresses associated with LE's eBay

accounts.      These records included account and billing

                                            and domestic
information, access logs, and international
                                              iated with LE and
shipping records for accounts that were assoc

several of his business names.       The searches conducted by

                                                 appear to have
 Federal Express for the information I requested

 been conducted on or about June 15, 2016.        The data detailed

 below was current as of that date.

              a.   "EZ Elektronix," ~~Pac Depot," and ~~Gadgetfix

                                             , but "Chan Le" was
 Corporation" each had an account with FedEx
                                             gmail.com was listed
 listed as the contact person and Linkoping@
                                              borating that they
 as the contact email for each profile, corro

 were all LE's business accounts.         Records obtained from Google,

                                            registered to "Chan
 Inc. indicated that this email address was
                                                        and PayPal
 Le."    This same email address is also listed on eBay

 records for the EZ Elektronix eBay store.

              b.   The phone number listed for these accounts was

 714-623-5099.     This is the same phone number used to send and

                                             .
 receive the messages with Du described above

        M.    Information on International Shipments
                                                             ds data
        33.   The following is an analysis of shipping recor

                                           for international and
 provided by DHL, Federal Express, and CBP


                                     37
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 39 of 78 Page ID #:39




                                                     his
domestic shipments associated with LE and several of
                                                             in
business names during LE's operation of the smuggling scheme
                                                           ry
Oklahoma, Texas, and Irvine, between April 2012 and Februa

2015:

            a.   A total of 88 international shipments of cell
                                                            ons
phone parts were sent from Hong Kong/China to Office Soluti
                                                           or
in Greenville, Texas under the name "JV Trading Solutions"
                                                                The
"JVU Unlock" between April 29, 2012 and April 8, 2014.
                                                          y
combined gross weight of these shipments was approximatel

1,536.5 kilograms.

            b.   A total of 1020 international shipments of cell
                                                          in
phone parts were sent from Hong Kong/China to Mostly Mail
                                                            or
Weatherford, Oklahoma under the name "JV Trading Solutions"
                                                                 The
"JVU Unlock" between May 5, 2012 and February 4, 2015.
                                                          y
combined gross weight of these shipments was approximatel

20,840.6 kilograms.

            c.    A total of 1027 international shipments of cell
                                                             ses
phone parts were sent from Hong Kong/China to mailing addres
                                                          "Pac
and virtual offices in Southern California under the name
                                                           ed to
Depot" and/or the name of H.B. (as described above, believ

be LE's mother-in-law).      The combined gross weight of these 1027

shipments was approximately 21,372.9 kilograms.          Notably, the

                                                            sent
"Pac Depot" addresses to which these ~~safe" shipments were
                                                        nts of
were also used to receive the forwarded domestic shipme
                                                       to the
parts that were initially shipped from Hong Kong/China

mailboxes in Oklahoma and Texas.
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 40 of 78 Page ID #:40




                                                               ate
      34.   In total, the international shipping records indic
                                                     from Hong
that LE received 2,127 shipments of cell phone parts

Kong/China between April 2012 and February 2015.          Out of that

                                                    gh the
total, 1,108, or approximately 520, were sent throu

mailboxes in Oklahoma and Texas.          I believe that this indicates

                                                  international
that approximately 520 of the total number of the
                                                   g this time
shipments of cell phone parts received by LE durin

contained goods bearing counterfeit marks.          Calculating based on

                                                  same
the shipments' weights reflects approximately the
                                                   shipments was
proportion: the combined gross weight of all 2,127
                                                       through
approximately 43,750 kilograms, and the shipments sent
                                                  ximately
the mailboxes in Oklahoma and Texas weighed appro
                                                   representing
22,377.1 kilograms, resulting in approximately 510

counterfeit goods.

      N.    Resumption of Conspiracy with Du

      35.   In February 2019, I reviewed bank records for LE's
                                                    the HSI
 wire transfer activity for the time period between
                                                             Beginning
 search warrants in February 2015 up to August 2018.
                                                       to a
 in May 2018, LE began to transfer large sums of money
                                                     Limited"
 company in Hong Kong called "Honape Industrial CO.,
                                                                  e
 ("Honape").    Internet searches for Honape indicated that Honap
                                                    19, 2015 and
 was registered as a business in Hong Kong on March
                                                    Limited"
 was formerly registered as "Saduan Industrial CO.,

 (i.e. Du's company, Saduan).      On or about February 28, 2019, I

                                                   records on the
 accessed publicly available business registration




                                     39
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 41 of 78 Page ID #:41




Hong Kong government "GovHK" website (https://www.gov.hk) and

confirmed the following:

            a.    ~~HONAPE INDUSTRIAL CO., LIMITED" was incorporated

in Hong Kong on November 18, 2009 under the name ~~SADUAN

INDUSTRIAL CO., LIMITED."

            b.    The name of the company was changed to "HONAPE

INDUSTRIAL CO., LIMITED" on March 19, 2015.

            c.    As of February 28, 2019, GovHK shows the "Name

Status" for Honape as "current" and the "Company Active Status"

as "live."

            d.   A Form NARl ~~Annual Return" dated November 18,

2015 shows "Hong Wei Du" (i.e., Du) as the "director" of Honape.

No other executives or officers are listed on the document.

            e.    The same NAR1 dated November 18, 2015 shows "Hong

Wei Du" as the sole shareholder of all 10,000 company shares.

            f.   A Form NARl ~~Annual Return" dated November 18,

2018 confirms that the information on the NAR1 filed in 2015

remains unchanged with the exception of a change of office

address for Honape.     Both the new address and the previous

address listed in 2015 are located in Kowloon, Hong Kong.

According to the NAR1 filed November 18, 2018, "Hong Wei Du"

remains the "director" of Honape, no other executives or

officers are listed, and Du remains the sole shareholder of the

company.

      36.   According to Department of Homeland Security border

crossing records, Du was removed by law enforcement officials


                                     ~~
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 42 of 78 Page ID #:42




                                           a on September 26,
from the United States on a flight to Chin
                                              ence.
2017, after the completion of his prison sent
                                                       LE sent
      37.    Between May 29, 2018 and August 30, 2018,
                                            from the same Wells
$2,591,000 over 20 wire transfers to Honape
                                             2012 and 2015 to
Fargo business checking account used between
                                          r the name "Saduan
wire approximately $11 million to Du unde

Industrial CO., Limited."      The frequency and amounts of these

                                             ious money
wire transfers are consistent with LE's prev
                                              piracy with Du from
laundering activity during the smuggling cons
                                            2015.
2012 to the time of Du's arrest in February
                                                         eBay in
      O.     Undercover Purchase of Counterfeit Items on
             November 2018
                                                            all
      38.    On or about October 19, 2018, I confirmed that
                                            ite ("gadgetfix,"
four of LE's online stores on the eBay webs
                                               eparts,") were
"gadgetfixwholesale," "fix2save," and "usmobil
                                                            red
 still open.    I observed that they contained several hund
                                               ssories for major
 active auctions for cell phone parts and acce
                                              ung.        The auctions
 trademarked brands, including Apple and Sams
                                             also "OEM" parts
 listed both generic "replacement" parts and
                                          for the actual
 (sold as new and genuine) produced by or
                                                  According to the
 trademark owner such as Apple or Samsung.
                                             listings for Samsung
 photographs associated with many of the OEM
                                         were packaged in what
"LCD touch screen digitizers," the parts
                                              s that displayed
 appeared to be factory-original product boxe
                                               g.
 registered Samsung trademarks on the packagin
                                                         ed auctions
       39.   Between April 2013 and October 2018, I view

 on these online stores several times.        Based on my examination

                                     41
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 43 of 78 Page ID #:43




                                 October 19, 2018, it appears LE
of the auctions that appeared on
                                  cell phone parts that he has
is still selling the same type of
                                  of these online eBay stores in
been since my initial examination
                                   not appear to have decreased
2013. The quantity of auctions do
                                the volume of LE's business has
over that time, indicating that
                                   the HSI search warrant in
not been substantially impacted by
                                    in 2015.
2012 or the two HSI search warrants
                                                phone parts in an
       40.   In November 2018, I purchased cell
                                  LE's four eBay stores. The
 undercover capacity from each of
                                   l on all four parcels displayed
 U.S. Postal Service shipping labe
                                  r as "15041 Bake Pkwy, Ste C,
 the return address for each orde
                                    8-2540" (i.e. SUBJECT PREMISES
 WWW GADGETFIX COM, Irvine, CA 9261
                                          tion for EZ Elektronix
 A).   This address is the warehouse loca
                                    le Maps website
 and is publicly listed on the Goog
                                  business address for Pac Depot.
 (https://maps.google.com) as the
                                      en digitizers" for iPhone 7
      41. I purchased "LCD touch scre
                                   stores.        One of these auctions
 cell phones from each of the four
                                  that the item for sale was an
 on the "gadgetfix" store claimed
                                   . Brand protection experts
 "OEM" (i.e. "genuine") Apple part
                                  ly examined the part and
 from Apple subsequently physical
                                     replacement part that was not
 determined that it was a "generic"
                                en digitizer for an iPhone 7
 a genuine Apple LCD touch scre
                                  as designed by Apple, bear any
 cellphone. This part does not,
                                                   claimed that the
 trademarks.    The auction, however, fraudulently

                               g to Apple, it is not.
 part was "OEM" when, accordin




                                      42
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 44 of 78 Page ID #:44




                                                       digitizers"
      42.   I also purchased several "LCD touch screen

for Samsung Galaxy cellphones.       On November 7, 2018, I took

                                              sent them to
detailed photographs of the Samsung parts and
                                             authenticity
Samsung brand protection representatives for
                                                        claimed
analysis.    Three of the auctions for these digitizers

that the items were ~~OEM" Samsung parts.       Two of these

                                               sale" and
digitizers, purchased from the "gadgetfixwhole
                                             marks on the screen
"fix2save" eBay stores, bore "Samsung" trade
                                              ne Samsung factory
of the devices and arrived in apparently genui
                                              on the boxes.
packaging that displayed "Samsung" trademarks
                                                             the
            a.    The online auction on the eBay website for
                                              specifically
digitizer purchased from "gadgetfixwholesale"
                                           part, describing the
claimed the part to be a "genuine" Samsung
                                            Display Assembly" and
item as ~~OEM Genuine Touch screen with LCD

 ~~Brand New in Samsung Service Box."
                                                             the
            b.    The online auction on the eBay website for

                                           fically claimed the
 digitizer purchased from "fix2save" speci
                                            ng and described the
 part to be "OEM" in the title of the listi
                                          Screen Assembly" and
 item as `LCD Display and Touch Digitizer

 ~~Brand New in Samsung Service Box."

            c.    On or about November 7, 2018, Samsung brand

                                              minary review of the
 protection representatives conducted a preli
                                          the "Samsung Service
 product photographs and informed me that
                                          from the
 Boxes" in which the digitizers purchased
                                               s were delivered
"gadgetfixwholesale" and "fix2save" eBay store
                                            based on their
 were not genuine Samsung factory packaging


                                     43
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 45 of 78 Page ID #:45




                                    ks on the boxes were
finding that the "Samsung" trademar
                                                        lar to the
counterfeit marks.     The marks on the boxes were simi

                                      ific styling used in the
Samsung mark, but lacked certain spec

Samsung mark.
                                                    the images of
      43.    Based on this notification, I reviewed
                                   online eBay auction listings
the "Samsung Service Boxes" on the
                                      the "gadgetfixwholesale"
for the two digitizers purchased from
                                     vered in this counterfeit
and "fix2save" stores that were deli
                                  the "Samsung Service Boxes"
packaging. The product images of
                                   displayed the same
associated with both eBay auctions
                                      ars on the counterfeit
 counterfeit "Samsung" logo that appe
                                       d parts.
 packaging delivered with the purchase
                                                  by brand
      44.    On November 28, 2018, I was informed
                                      ung that the LCD touch
 protection representatives from Sams
                                      getfixwholesale" was a
 screen digitizer purchased from "gad
                                      ysis of physical
 counterfeit device based on the anal
                                      in the product photographs
 characteristics of the part apparent

 that I submitted to Samsung.
                                                  ung digitizers
       45.   According to Samsung, the other Sams
                                          e," and "usmobileparts"
 purchased from the "gadgetfix," "fix2sav
                                     with genuine Samsung
 eBay stores appear to be consistent

 devices.
                                                  International
       P.    Updated Analysis of Bank Records and
             Wire Transfers
                                                lable to the
       46.   Review of all banking records avai
                                     unts held or controlled by LE
 investigation at this time for acco


                                      ~~
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 46 of 78 Page ID #:46




(which are held in his and his wife, T.T.'s, name) showed the

following:

            a.   Between January 20124 and December 2018, LE sent a

total of approximately $78,490,797 by international wire

transfer to suppliers of cell phone parts in Hong Kong and

China.

            b.   Of this total amount, $72,264,458 (approximately

920) was sent to A-List, Mobile, and Saduan/Honape.          These are

the same three companies that have been shown through the course

of the investigation to have participated with LE in a

conspiracy to traffic counterfeit goods into the United States

from Hong Kong and China (refer to Section K).

      47.   Review of all known international wire transfers sent

b y LE to A-List showed the following:

            a.   Between January 2012 and April 2018, LE sent a

total of approximately $31,681,000 to A-List through

international wire transfers.       Of this amount, approximately

$12,447,000 was sent to A-List after the February 2015 search

warrants by HSI at LE's premises.

      48.   Review of all known international wire transfers sent

b y LE to Mobile showed the following:

            a.   Between January 2012 and December 2018, LE sent a

total of approximately $16,359,094 to Mobile through

international wire transfers.       Of this amount, approximately


     4 International shipping records indicate that the business
relationship between LE and the suppliers named herein predates
the earliest banking records (January 2012) available to the
investigation.
                                45
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 47 of 78 Page ID #:47




                                    r the February 2015 search
$13,071,000 was sent to Mobile afte

warrants by HSI at LE's premises.
                                                wire transfers sent
      49.     Review of all known international
                                  following:
by LE to Saduan/Honape showed the
                                                     2015, LE sent a
              a.   Between January 2012 and February

                                   to Saduan through
total of approximately $21,727,364

international wire transfers.       These transfers stopped shortly

after Du was arrested.
                                                        of money by
              b.   In May 2018, LE resumed the transfer

                                   under the new company name
international wire transfer to Du
                                  (refer to Section N of this
"Honape Industrial CO., Limited"

 affidavit).
                                                       LE sent
              c.   Between May 2018 and December 2018,

                                  pe via international wire
 approximately $5,088,000 to Hona

 transfers.
                                                    ncial analysis of
      50.     In addition, based on an updated fina
                                 LE, four accounts continue to be
 the bank accounts controlled by
                                    al for the sale of cell phone
 used to receive payments from PayP
                                                  , these same four
 parts.      In approximately May to July of 2018
                                   sfers several times a week of
 accounts reflected recurring tran
                                non-business account held jointly
 between $2,000 and $5,000 to a
                                 T.T.; this account appears to be
 in the name of LE and his wife,

 used to pay household expenses.

       Q.      Updated Analysis of Import Activity
                                                  rcement actions
       51a     As with prior significant law enfo
                                 it appears that LE's shipping
 involving LE or his businesses,

                                      ~ ~
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 48 of 78 Page ID #:48

                    s




                                  after the arrest of Du. While
and importation activity changed
                                 icates that LE continues to
the volume of wire transfers ind
                                 volumes, importation records to
import electronics parts in high
                                 at this point do not appear to
addresses known to be used by LE
                                   ey transfers, as described
be fully consistent with these mon
                                   at LE's current warehouse
below. In addition, surveillance
                             via non-standard channels, as also
shows deliveries of packages
                                appears likely that the
described below. Therefore, it
                                y a partial picture of LE's
importation records reflect onl
                                                              or
                               may be using names, addresses,
current practices, and that he
                                  ng his products into the United
 methods not yet identified to bri

 States.
                                            shipping records
      52.   The following is an analysis of
                                  l shipments associated with LE
 provided by CBP for internationa
                                ween February 2015 and March
 and several of his business bet

 2019:
                                                    weeks after the
             a.   For a period of approximately two

                                12, 2015, LE did not receive any
 HSI search warrant on February
                                of the addresses known to be
 international shipments at any
                               inesses in California.         On or about
 associated with LE or his bus
                               cellphone parts from A-List,
 February 28, 2015, imports of
                                China and Hong Kong resumed to
 Mobile, and other suppliers in
                                   resses in California. Based on
 known Gadgetfix and Pac Depot add
                              consigned to Pac Depot and
 shipping records for imports
                                to another warehouse located at
 Gadgetfix, it appears LE moved
                                   ifornia (PREMISES A), as of
 15041 Bake Parkway in Irvine, Cal

                                      47
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 49 of 78 Page ID #:49




Friday, May 29, 2015.      Shipments from A-List, Mobile, and other
                                                 ut interruption
suppliers in China and Hong Kong continued witho
                                              1, 2015.
at the new address the following Monday, June
                                                               a
             b.   Between February 28, 2015 and March 5, 2019,
                                               phone parts were
total of 2,739 international shipments of cell
                                                 Pac Depot to LE
sent from Hong Kong/China to either Gadgetfix or

or his business addresses in California.         (Some of these

                                              believe are likely
shipments weighed two pounds or less, which I

returns.)     Between June 1, 2015 and March 5, 2019, 2,607
                                                  ly.
shipments were received at PREMISES A, specifical

                  934 of these shipments were from A-List.        Only 44
             c.
                                               to Mobile, based
 of these shipments appear to be directly tied

 on shipper name, address, or phone number.        Since February 2015,

                                                 to A-List
 LE has transferred a comparable amount of money
                                              oximately $11
 (approximately $12 million) and Mobile (appr
                                                             e
 million).    This significant discrepancy in shipment volum
                                                the same
 between two suppliers who are receiving nearly
                                                    y either
 compensation from LE indicates that Mobile is likel
                                                     rent name or
 sending shipments to LE at PREMISES A under a diffe
                                                that is unknown
 they are sending shipments to LE at an address

 to HSI at this time.

             d.   As noted above, between May 2018 and December
                                                 e via
 2018, LE sent approximately $5,088,000 to Honap

 international wire transfers.       International shipping records

                                                 with LE and his
 show no shipments to known addresses associated
                                                  ape" or any
 businesses that were shipped under the name "Hon

                                      ~•
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 50 of 78 Page ID #:50




                                           with Du during this
other business name known to be associated
                                                         cates that
timeframe.     Thus, as with Mobile, I believe this indi
                                           to LE under a
Honape/Du is also either sending shipments
                                             address.
different name, or to an as-yet undiscovered

        R.    Surveillance at PREMISES A in January 2019
                                                         ance at
        53.   On January 8, 2019, I conducted a surveill
                                                             a Accord
PREMISES A.        At approximately 12:30 p.m., a black Hond
                                              the loading dock
sedan arrived at the premises and backed into

area of the warehouse.        California DMV records identified the

                                                initials M.B.
driver of the vehicle as an individual with the
                                               ings that would
The Honda sedan did not bear any logos or mark
                                           by a legitimate
indicate that the car was in some way used
                                          Federal Express, or
 express consignment carrier such as UPS,
                                                     hat that would
 DHL.    M.B. was not wearing any kind of uniform or
                                             er for a known
 identify him as an authorized delivery driv

 express carrier.

              a.     M.B. got out of the sedan and began to unload
                                              were covered in
 approximately ten large cardboard boxes that
                                                                ce to
 yellow tape.       The boxes were similar in size and appearan

                                          parts I and other HSI
 other shipments of counterfeit cellphone
                                            China and Hong Kong,
 agents have observed being sent to LE from
                                           above.         M.B. stacked
 for example in customs seizures described
                                               a Pac Depot
 the boxes on the edge of the loading dock and
                                            load the boxes on a
 employee came from inside the warehouse to
                                                                  house
 hand cart.        The employee took the boxes back into the ware
                                                 He then took one of
 and parked the cart next to a workbench.

                                       ~•
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 51 of 78 Page ID #:51




                                                  take out the
the boxes off the cart, cut into it, and began to

contents.    M.B. went into the office area of the premises
                                                dock.          M.B. came
through the pedestrian door next to the loading
                                                ial USPS truck
back out of the warehouse and moved so an offic

could pull into the loading dock.         He then left the parking lot

in the black Honda sedan at approximately 12:35 p.m.

            b.    At approximately 12:36 p.m., a marked DHL
                                                   dock next to
delivery truck arrived and backed into the loading

the USPS truck.     A uniformed DHL employee got out of the truck
                                                 boxes that were
and unloaded approximately eight large cardboard

covered in yellow tape.      The boxes were similar in size and
                                                    ve shipments
appearance to boxes known to be used by LE to recei
                                                   Kong.           They
of counterfeit cellphone parts from China and Hong
                                                  delivered by
also matched the size and appearance of the boxes

 M.B. in the Honda sedan a few minutes earlier.

            c.    At approximately 1:00 p.m., two Pac Depot
                                                    received from
 employees began to open the boxes by the workbench

 the Honda sedan.    I observed that the interiors of the boxes

 were lined with a layer of solid Styrofoam.        I observed the

                                                   from the boxes
 warehouse employees remove bubble-wrapped bundles
                                                    t LCDs
 that were also consistent with cellphone and table

 received by LE in the past.      This is consistent with the

                                                   erfeit cell
 packaging used by LE to receive shipments of count
                                                recovered from
 phone parts from China and Hong Kong that were

 previous customs seizures and search warrants.




                                     50
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 52 of 78 Page ID #:52




                                                          Pac
            d.   At approximately 1:17 p.m., I observed a
                                           les and observed that
Depot employee unwrap the bubble-wrap bund
                                           screens.          These items
the bundles contained stacks of tablet LCD
                                         of items LE has
appeared to be consistent with the types
                                            past.
purchased from counterfeit suppliers in the
                                                     surveillance
      54.   On January 11, 2019, I conducted another

at PREMISES A.
                                                              t
            a.    At approximately 10:10 a.m., three Pac Depo
                                          several of the large
employees staged pallets, trash bags, and
                                            ing dock at what
 yellow DHL shipping boxes outside the load
                                           day.          They loaded
appeared to be the beginning of their work
                                            took them to a trash
these items onto dollies and hand carts and
                                           of the warehouse
compactor in the middle of the parking lot
                                             and appeared to be
 complex (this area was publicly accessible,
                                            of any individual
 shared by the entire complex, and not part

 warehouse space).     The large yellow boxes were similar in size

                                            ive shipments of
 and appearance to boxes used by LE to rece
                                            Hong Kong, as
 counterfeit cellphone parts from China and

 described above.    The employees did not put anything into the

                                             .        After placing all
 small dumpster adjacent to the loading dock
                                           employees returned to
 the boxes and bags into the compactor the

 PREMISES A.

            b.    At approximately 10:24 a.m., I entered the
                                                   No one entered the
 concrete enclosure of the trash compactor.
                                          r after the Pac Depot
 compactor enclosure or used the compacto
                                         h from PREMISES A to the
 employees took the boxes and other tras


                                     51
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 53 of 78 Page ID #:53




                                                        aped DHL
compactor.    I observed several of the large, yellow-t
                                            the compactor to
shipping boxes in the compactor and entered

inspect the labels on the boxes.       I recovered several shipping

                                            and `~Gadetfix Inc"
labels and invoices addressed to "PacDepot"

from the compactor.     The shipping labels appeared to have been
                                         DHL boxes in the
removed from several of the yellow-taped

compactor.

                  i.    Two of the invoices were from a company
                                            ch") in Hong Kong.
called ~~HK ATOUCH CO., LIMITED" ('~HK ATou
                                        was for 800 `cell phone
Each invoice was dated January 3, 2019,
                                            ared value of
LCD replacement screens," and listed a decl

"$1,200.00" for each shipment.       The invoices were written to the

                                          phone number (714-623-
 attention of "GRAN LE" and listed a cell
                                           between 2012 and 2015
 5099, i.e., the same phone number LE used
                                         Du).
 to coordinate the smuggling scheme with
                                                              July
                  ii.   According to customs records, between
                                           approximately 129
 1, 2018 and March 2, 2019, HK ATouch sent
                                       dgetfix" at PREMISES A.
 shipments of cell phone parts to `~Ga
                                                          ta Sienna
           c.   At approximately 1:15 p.m., a white Toyo
                                           A and backed into the
 minivan ("Minivan 1") arrived at PREMISES
                                       identified the male driver
 loading dock. California DMV records
                                          and the female passenger
 as an individual with the initials Y.F.
                                         X. Both Y.F. and Y.X.X.
 as an individual with the initials Y.X.
                                          ed at the loading dock.
 got out of the vehicle after it was park
                                       oximately 15 large yellow-
 Two Pac Depot employees unloaded appr
                                      them on a hand cart at the
 taped boxes from the vehicle and put

                                     52
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 54 of 78 Page ID #:54

                                                   ~
                       1




edge of the loading dock.        When all the boxes were unloaded from

                                    front passenger seat.            At
the minivan, Y.X.X. returned to the
                                      the vehicle and drove out
approximately 1:30 p.m., Y.F. entered

of the lot.
                                                  PREMISES A over
        55.   Surveillance of the loading dock at
                                   following:
the following two weeks showed the
                                                       at the loading
              a.     On January 15, 2019, Y.F. arrived

                                    Minivan 1.         A Pac Depot
dock at approximately 12:15 p.m. in
                                       s from Minivan 1 and took
employee unloaded 19 yellow-taped boxe
                                       then left a few minutes
them on a cart into PREMISES A. Y.F.

later.
                                                          arrived at
              b.     On January 17, 2019, a white minivan
                                       3 a.m. but the driver and
the loading dock at approximately 11:1
                                    ed due to impaired visibility
license plate could not be identifi
                                                          ately 16
 from rain.        A Pac Depot employee unloaded approxim
                                      and took them on a cart into
 yellow-taped boxes from the vehicle
                                     rted at approximately 12:28
 PREMISES A. The white minivan depa

 p.m.
                                                           the loading
              c.      On January 18, 2019, M.B. arrived at

                                  in the black Honda Accord sedan
 dock at approximately 12:48 p.m.
                                   oyee unloaded eight yellow-
 seen previously. A Pac Depot empl
                                     them on a cart into PREMISES
 taped boxes from the Honda and took

 A.     M.B. left a few minutes later.
                                                           the loading
              d.      On January 21, 2019, Y.F. arrived at

                                     Minivan 1.         A Pac Depot
 dock at approximately 11:55 a.m. in
                                   boxes from the minivan and
 employee unloaded 15 yellow-taped


                                       53
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 55 of 78 Page ID #:55

                                                    -- -




                                            Y.F. departed at
took them on a cart into PREMISES A.

approximately 12:10 p.m.
                                                    at the loading
            e.    On January 22, 2019, M.B. arrived

                                       black Honda Accord sedan.
dock at approximately 1:28 p.m. in the
                                       ow-taped boxes from the
A Pac Depot employee unloaded ten yell
                                     PREMISES A.           M.B. departed
vehicle and took them on a cart into

a few minutes later.
                                                     e Toyota Sienna
            f.    On January 23, 2019, a second whit

                                       e from the previously seen
minivan, with a different license plat
                                     loading dock at
minivan ("Minivan 2") arrived at the

approximately 2:13 p.m.      California DMV records identified the

                                     al with the initials J.C.             A
 driver of the vehicle as an individu
                                         aped boxes from Minivan 2
 Pac Depot employee unloaded 13 yellow-t
                                       A.        J.C. departed a few
 and took them on a cart into PREMISES

 minutes later.
                                                         , I have
            g.    Finally, as recently as March 21, 2019

                                      ISES A.       Based on my
 seen M.N., J.V. and T.T. all at PREM
                                   between January 2019 and April
 surveillance on several occasions
                                     by each of these persons
 2019, cars registered to and driven
                                     normal business hours.
 have been seen at PREMISES A during
                                     be employed there, and T.T.
 Therefore M.N. and J.V. continue to
                                     the business.
 continues to be involved in running
                                                   ch
       S.   Further Investigation of J.C. and LCTe
                                                        shipping
             h.   According to DHL billing records, the

                                       A from HK ATouch in Hong
 charges for the shipments to PREMISES
                                        under the name `~LCTECH
 Kong are being billed to a DHL account


                                     54
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 56 of 78 Page ID #:56




                                                             N.,
INTERNATIONAL INC" ("LCTech") located at 20539 E. Walnut Dr.

in Walnut, California.      This address is publicly listed on the

                                                             s
Google Maps website (https://maps.google.com) as the busines

address for LCTech.

            i.    J.C., the driver of Minivan 2, in which he

                                                              is
dropped off 13 boxes of cell phone parts on January 23, 2019,

listed ~as the DHL account holder.

            j.    California DMV vehicle registration records link

J.C. and LCTech to another warehouse premises located at 20475

Yellow Brick Rd in Walnut, California.

            k.    International shipping records obtained from CBP

show that between November 3, 2018 and January 30, 2019, HK

Atouch has sent 178 shipments of cell phone parts to ~~MDA TECH

AND TRADE CO., LTD" ("MDA") at this warehouse address on Yellow

Brick Road.      Over the same approximate time period (November 8,

                                                          cell
2018 to January 30, 2019), HK Atouch sent 58 shipments of

phone parts from Hong Kong to Gadgetfix at PREMISES A.

            1.     On February 19, 2019, I conducted an Internet

search for ~~MDA TECH AND TRADE CO., LTD."        The first result

linked to a business listing for ~~MDA TECH AND TRADE CO., LTD"

on a Chinese website `~TradeKey"

(https://cn.tradekey.com/company/MDA-TECH-AND-TRADE-CO-LTD-

7614313.html).      J.C. is shown as the contact on the business

listing above a description of MDA as a distributor of "Apple

parts & accessories, cellphone parts & accessories, game parts &




                                     55
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 57 of 78 Page ID #:57




                                  IC components, and car
accessories, consumer electronics

electronics products."
                                                   eillance at the
      56.   On February 20, 2019, I conducted surv
                                     .       At approximately 1:39
Yellow Brick Road warehouse premises
                                   J.C.        California DMV vehicle
p.m., Minivan 2 arrived, driven by
                                    van 2 is registered to
registration records show that Mini
                                      name, reversed]" at that
"LCTech International INC, or [J.C.'s

Yellow Brick Road address.
                                                 and knowledge of
      57.    Based on my training and experience
                                   this conduct is further
this investigation, I believe that
                                     inues to use non-standard
evidence that, at a minimum, LE cont
                                    receive cell phone parts
shipping channels and mechanisms to

from China/Hong Kong.

      T.    Conspiracy Remains Ongoing
                                                 and the
      58.   Based on my training and experience,
                                   ars persistent over many years
 investigation as a whole, LE appe
                                  ns of the Subject Offenses,
 in continuing to commit violatio
                                    law enforcement investigations
  notwithstanding his knowledge of
                                   ch warrants and seizures on his
 ,into his conduct, including sear
                                    -schemer, Du.         In addition,
 operations and the arrest of his co
                                       ars to have made as a
 given the large sums of money LE appe
                                   years (even in the face of law
 result of his activity over many
                                  e is a significant likelihood
 e nforcement investigation), ther
                                  least in some form, to the
 that this activity continues, at
                                      warehouse and related
 present. The recent activity at his
                                     led with the undercover
 locations, as described above, coup


                                     56
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 58 of 78 Page ID #:58




                                    sfer and importation
purchases and LE's recent wire tran

activity, supports this likelihood.
                                               l Devices
      U.    PREMISES B and CHAN LE, and Digita
                                             de at 27562 Deputy
      59.   LE is believed to currently resi
                                 (PREMISES B).         As recently as
Circle, Laguna Hills, California
                                     LE at this premises with
March 28, 2019, HSI agents observed
                                    le of the day. Records
T.T. and their children in the midd
                                    2019 show that LE remains the
 obtained from T-Mobile in February
                                  used to communicate with Du
 owner of the cellphone number he
                                                            number
 between 2012 and 2015.     Subscriber information for this

                                 for the account and PREMISES B
 lists LE as the billing contact
                                    unt. While T-Mobile only
 as the billing address on the acco
                                  ember 29, 2018), these records
 provided one day of records (Nov
                                  text messages were sent
 indicate that several ca11s and

 throughout that day.     As of March 2019, California DMV

                                    vehicles registered to T.T. or
 registration records show several
                                      ISES B. As recently as March
 ~~Gadgetfix Corp or Chan LE" at PREM
                                    these vehicles parked in the
 28, 2019, HSI agents have observed
                                 several surveillances conducted
 driveway of PREMISES B. During
                                 B between January and March
 by HSI agents at PREMISES A and
                                  rved driving these vehicles
 2019, LE and T.T. have been obse
                                  B.        As of March 29, 2019,
 either to or from PREMISES A and
                                  California Secretary of State
 business license records on the
                                  sos.ca.gov/) show LE as the
 website (https://businesssearch.
                                  t for ~~GADGETFIX CORPORATION."
 incorporator and registered agen
                                    ficers" and "directors" of the
 LE and T.T. are both listed as "of


                                      57
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 59 of 78 Page ID #:59




                                  ent Form SI-200 "Statement .of
company according to the most rec
                                  mitted to the California
Information" signed by LE and sub
                                   2018.        PREMISES B is listed
Secretary of State on November 11,
                                and T.T. as officers of the
as the address of record for LE
                                 as the business premises. The
company and PREMISES A is listed
                                   SI-Form 200 for ~~EZ ELEKTRONIX
same information is listed on the
                                  ed on April 20, 2018 and the
CORPORATION" signed by LE and fil
                                    ned by LE and filed on August
Form SI-200 for "FIX2SAVE, INC" sig

24, 2018.
                                              tently used digital
      60.   As described above, LE has consis
                                   al phone, to conduct business
 devices, in particular his person
                                cribed herein. He has retained
 relating to the conspiracy des
                                 hout the duration of the
 the same telephone number throug
                                register shipping accounts and to
 conspiracy, and has used it to
                                  , as described above. I also
 communicate with co-conspirators
                                WhatsApp, used by LE to
 know that applications such as
                                 essed across digital devices
 communicate with Du, can be acc
                              as by a phone and tablet, or a
 using the same account, such
                                                           devices
 phone and computer.     Depending on user settings, these

                               user's communications with other
 may retain all or some of the
                               r, I believe that given the time
 persons using the app. Furthe
                                    hours ahead of California), LE
 difference to Hong Kong/China (15
                                 h his suppliers outside of normal
 likely needs to communicate wit
                                  rs, and that he therefore likely
 Southern California business hou
                                   . Therefore, I believe that
 needs to do so from his residence
                               ng to the Subject Offenses on
 there will be evidence relati
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 60 of 78 Page ID #:60




digital devices used by LE.      I know, based on my training and

                                         ughout this
experience and information obtained thro
                                         such digital devices
investigation, that LE is likely to have
                                        e.        Depending on LE's
either on his person or at his residenc
                                      anticipate that his phone
location at the time of the search, I
                                        while additional,
will be either on his person or nearby,
                                      ces are likely to be at
particularly non-mobile, digital devi
                                                             cause
PREMISES A and B.     Therefore, I believe there is probable

                                      instrumentalities of the
to believe that evidence, fruits, and
                                        ISES B and/or on LE's
 Subject Offenses will be found at PREM

 person, as well as at PREMISES A.
                                                etfix, EZ
      61.   As an officer and director for Gadg
                                         tronic devices belonging
 Elektronix, and Fix2Save, personal elec
                                            ain evidence of the
 to or used by T.T. are also likely to cont
                                         also likely to be found
 violations alleged in this case and are

 at PREMISES A and B.     As described above, T.T. appears to be

                                    several ways, as reflected in
 connected to the ongoing scheme in
                                     information for the Texas
 the use of her name and credit card
                                         ion E, her name on the
 drop shipment account described in Sect
                                      d in Sections G and I, the
 invoices and wire transfers describe
                                      the money transfers into
 text from Du described in Section H,
                                      and the surveillance of
 her accounts described in Section P,
                                      ion R.        Therefore, I believe
 T.T. at PREMISES A described in Sect
                                      eve that evidence, fruits,
 there is also probable cause to beli
                                       Offenses will be found on
 and instrumentalities of the Subject

 digital devices possessed by T.T.


                                     59
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 61 of 78 Page ID #:61




                                                  involvement by
      62.   Finally, based on the above-described
                                        ing scheme, and their
M.N. and J.V. in the drop shipment mail
                                     ISES A, I believe there is
apparent continued employment at PREM
                                    evidence, fruits, and
also probable cause to believe that
                                     nses will be found on
instrumentalities of the Subject Offe
                                      J.V.
digital devices possessed by M.N. and
                                                     DEVICES5
             VII. TRAINING AND EXPERIENCE ON DIGITAL
                                                  information from
      63.   Based on my training, experience, and
                                    ination of digital devices, I
those involved in the forensic exam
                                        ence, inter alia, is
 know that the following electronic evid

 often retrievable from digital devices:
                                                        ic files or
            a.    Forensic methods may uncover electron
                                       years after the files have
 remnants of such files months or even
                                     via the Internet. Normally,
 been downloaded, deleted, or viewed
                                        uter, the data contained
 when a person deletes a file on a comp
                                      er, the data remain on the
 in the file does not disappear; rath
                                     data, which may only occur
 hard drive until overwritten by new
                                   larly, files viewed on the
 after a long period of time. Simi
                                  downloaded into a temporary
 Internet are often automatically
                                       written as they are
 directory or cache that are only over




                                            device" includes any
      5 As used herein, the term "digital
                                      of storing or processing
 electronic system or device capable
                                  central processing units;
 data in digital form, including
                                     et computers; personal
 desktop, laptop, notebook, and tabl
                              comm unic ation devices, such as
 digital assistants; wireless
                                     and smart phones; digital
 paging devices, mobile telephones,
                                    al input/output devices, such
 cameras; gaming consoles; peripher
                                  , monitors, and drives; related
 as keyboards, printers, scanners
                                      ms, routers, cables, and
 communications devices, such as mode
                                      rity devices.
 connections; storage media; and secu
                                 60
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 62 of 78 Page ID #:62




                                    ed or viewed content and may
replaced with more recently download
                                    later.
also be recoverable months or years
                                                         ic evidence
            b.    Digital devices often contain electron
                                        or the existence of
related to a crime, the device's user,
                                       how the device has been
evidence in other locations, such as,
                                          used it, and who has
used, what it has been used for, who has
                                      taining records, documents,
been responsible for creating or main
                                      on the device.          That
programs, applications, and materials
                                          r artifacts that are
evidence is often stored in logs and othe
                                       es files, and in places
not kept in places where the user stor
                                              For example, recoverable
where the user may be unaware of them.
                                     or edited files; recently
data can include evidence of deleted
                                          s and passwords in the
used tasks and processes; online nickname
                                     browser, e-mail, and chat
form of configuration data stored by
                                       times the device was in
programs; attachment of other devices;
                                       ence.
 use; and file creation dates and sequ
                                                          may be
            c.    The absence of data on a digital device
                                      what it was used for, and
 evidence of how the device was used,
                                        absence of certain
 who used it. For example, showing the
                                      y to rebut a claim that the
 software on a device may be necessar
                                      by such software.
 device was being controlled remotely
                                                        to conceal
             d.   Digital device users can also attempt
                                        y, or by using misleading
 data by using encryption, steganograph
                                    devices may also contain
 filenames and extensions. Digital
                                     data if certain procedures
 "booby traps" that destroy or alter
                                     enforcement continuously
 are not scrupulously followed. Law

                                     61
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 63 of 78 Page ID #:63




                                                      for
develops and acquires new methods of decryption, even

devices or data that cannot currently be decrypted.

      2.   .Based on my training, experience, and information from
                                                    al devices, I
those involved in the forensic examination of digit
                                                      for data
know that it is not always possible to search devices
                                                      ns,
during a search of the premises for a number of reaso

including the following:

            a.   Digital data are particularly vulnerable to
                                                      n.          Thus,
inadvertent or intentional modification or destructio
                                                    ed personnel
often a controlled environment with specially train
                                                     conduct a
may be necessary to maintain the integrity of and to
                                                  devices, which
complete and accurate analysis of data on digital
                                                        ories of
may take substantial time, particularly as to the categ

electronic evidence referenced above.        Also, there are now so

                                                   is difficult
many types of digital devices and programs that it
                                                       ls,
to bring to a search site all of the specialized manua

equipment, and personnel that may be required.

            b.    Digital devices capable of storing multiple

gigabytes are now commonplace.       As an example of the amount of

                                                   to 19,000
data this equates to, one gigabyte can store close
                                                       s with an
average file size (300kb) Word documents, or 614 photo

 average size of 1.5MB.

      3.    The search warrant requests authorization to use the
                                                    following,
biometric unlock features of a device, based on the
                                                      w of
 which I know from my training, experience, and revie

 publicly available materials:


                                     62
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 64 of 78 Page ID #:64




                                                     function on
           a.    Users may enable a biometric unlock
                                                                y
some digital devices.     To use this function, a user generall

                                      a fingerprint, face, or
displays a physical feature, such as
                                        unlock if that physical
e ye, and the device will automatically
                                        on the device.           To
feature matches one the user has stored
                                        int unlock function, a
unlock a device enabled with a fingerpr
                                      fingers on a device's
user places one or more of the user's
                                     y one second.         To unlock a
fingerprint scanner for approximatel
                                      or iris recognition
device enabled with a facial, retina,
                                    in front of the user's face
function, the user holds the device
                                       ately one second.
 with the user's eyes open for approxim
                                                          ck
            b.    In some circumstances, a biometric unlo
                                   even if enabled, such as when
 function will not unlock a device
                                     tive, has not been unlocked
 a device has been restarted or inac
                                     48 hours or less), or after
 for a certain period of time (often
                                  unlock attempts. Thus, the
 a certain number of unsuccessful
                                     ck function even on an
 opportunity to use a biometric unlo
                                      short time. I do not know
 enabled device may exist for only a
                                     to be found in the search.
 the passcodes of the devices likely
                                                        the
            c.    For these reasons, if while executing
                                   l encounter a digital device
 warrant, law enforcement personne
                                        aforementioned biometric
 that may be unlocked using one of the
                                      for would permit law
 features, the warrant I am applying
                                     ect to any device that
 enforcement personnel to, with resp
                                    and falls within the scope of
 appears to have a biometric sensor
                                    LE's, T.T.'s, J.V.'s or
 the warrant: (1) compel the use of

                                     63
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 65 of 78 Page ID #:65




                                   on the device(s); and (2) hold
M.N.'s thumb- and/or fingerprints
                                  e of any of those persons with
the device (s) in front of the fac
                                 the facial-, iris-, and/or
his or her eyes open to activate

retina-recognition feature.
                                               ASSIST WITH SEARCH
   VIII.      NON-LAW-ENFORCEMENT PERSONNEL TO
                                          HSI intends to have
      64.   Pursuant to 18 U.S.C. ~ 3105,
                               Apple present during the
representatives of Samsung and
                                   ist law enforcement in the
requested searches in order to ass
                                  sung and Apple marks.
identification of counterfeit Sam
                              IX. CONCLUSION
                                                 there is probable
      65.   For all the reasons described above,
                                  mitted the Subject Offenses,
 cause to believe that LE has com
                                   to believe that (1) LE has
 that is: there is probable cause
                                   re with his suppliers in China
 conspired and continues to conspi
                                    to his businesses to defraud
 and various individuals connected
                                  disguising his importation
 the United States, including by
                                 rfeit goods; and to import goods
 practices; to traffic in counte
                                (2) LE has conspired and
 into the U.S. contrary to law;
                                   and transfer funds from the
 continues to conspire to transmit
                                 a with the intent to promote the
 United States to Hong Kong/Chin
                                 in counterfeit goods; (3) LE has
 carrying on of his trafficking
                                  re to commit wire fraud and
 conspired and continues to conspi
                                   ng counterfeit and unauthorized
 mail fraud by fraudulently offeri
                                    eBay stores and using
 electronics parts for sale on his
                                   the mails to carry out his
 interstate and foreign wires and
                                 means of identification of
 scheme; and (4) LE has used the

                                     .~
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 66 of 78 Page ID #:66




                                                      fraudulent
                          ing and in relation to this
numerous other persons dur

activity.
                                      cause to believe that the
      66. Further, there is probable
                                                           fruits,
                           B, which constitute evidence,
items listed in Attachment
                                                        found at
                              Subject Offenses will be
and instrumentalities of the
                                                       , as
                             B and on CHAN LE's person
the PREMISES A and PREMISES
                            1, A-2, and A-3.
described in Attachments A-



                                                   ~~1
                                                    ---r
                                           BRENT ROGAN, Special Agent
                                           Homeland Security
                                           Investigations

                             ore me
 Subscribed to and sworn bef
                     f        2019.
 this IZ day of




 HONORABLE KAREN E. SCOTT
                              GE
 UNITED STATES MAGISTRATE JUD




                                      65
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 67 of 78 Page ID #:67



                                                      '~




                                ~T~A~F3i~~N'~ A-1.

                       ED
 PREMISES TO BE SEARCH
                                                                    Q41 Bake
                                       rched is described as 15
       The premises to be sea
                                                                S A"). The
                                  i~e~ CaZi~ornia ("PREMISE
 Parkway, Unit C,. in Irv
                                                                       no trim and
          re  is  a  wh it e   com  mer cial office building with
 s~ructu
                                                               siness Centeno
      ed  of fi ce  win dow  s   lo cated in. the Phoenix Bu
 tint
                                                                businesses,
      bu il di ng  ap pe ar s  to   consist of ten distinct
 The
                                                                           "15041"
                   un it s "A   " thr oug h  ":~." The building number
 divided info
                                            ber  s just below the r- oof-line•at
                d  in  la rg  e  gr ay  num
 is displaye
                                                                        again in
               of  th e  bu il  di ng  abo ve uni~s "A" and "Lr` and
 b oih ends
                        .Iding above unite "G.'r
  the middle of the bui
                                                                       layed i.n
                                             the uni-~ letter "C" disp
         PREMISES AF Unit Cr has
                                                             side of the lauilding.
    hi te  ab ov e  th e  fr on t entrance on the south
  w
                                                             PREMISES A, one a
                               x" signs on the ixont of
  The~e are two "FedE,
                                                                          unit "C"
                   l and    th e  oi. her  a can vas tarp, that identify
  window de     ca
                                                                        s to
             ed~ x  Au th or iz  ed  Shi  pCe ntex." PREMISES 1~ appear
  as a '~F
                                                                     ion on. the
           t   of  tw o  in te rn al   div isions: an "oi=ice" sect
  consis
                                                                    glass door and
          side   oz   th e  un it   acc essible through a tinted
  east
                                                             e unit that is
     "wa  reh .ou se"   se ctio  n on she west side oz th
  a
                                                              loading dock and an
                                 ll-up garage doors at a
  accessible by two ro
                                                             ).1 set of cement
                                 door at the top of a sma
  adjacen~ pedestrian
                                                                        s "NO`~ICE:
                The   pe de s~ ri an   doo r displays a sign that read
  staixs.

   Employees Only."
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 68 of 78 Page ID #:68



                                                        .- ,




                       D
 PREMISES TO BE S~RCHE
                                                                        562 Deputy
                                          arched is located at 27
        The premises to be se
                                                                                 cture
                       Hi  ll s F   Ca li  fo rn  ia  (" PREMISES B") e The stru
 Circ.Ie r Laguna
                                                                              n shingled
                 o- st  or y  si  ng  le -f  am ?l  y residence, with a brow
 zs white tw
                                                                           d white
             gh t  bl ue   fa ci  a   ana l  win dotar panes, and gray an
 roofj li
                                                                       garage is on the
            d-s la te  "  st on e   tr im   . ~'he attached 3-car
 "stacke
                                                                    e identical garage
     t   si de  of  th  e  re si   de nce. each of the Thre
 eas
                                                                   all hinted windows
       s  is   pa in te d  bl ue     and contains ~welre sm
 do or
                                                                               rves zx3.
                          A  "II  "  sh ap  ed   wh it e concrete dr3~eway cu
  along the pop.
                                                                             door is on
                  e  ga  ra ge .     Th e   wo od  en , brown double frank
 front of th
                                                                       h) and is
           thw est :.  si de   of    th e   residence (fac?ng soug
  she sou
                                                                    et and a sidewalk
         si. ble  by   a  st on   e  io at path from the stre
  acces
                                                                  " zs painted in black
      m. th e  dx iv ew  ay .     The house number "27562
  fro
                                                                                   to the
                         it e  ba   ck gr ou  nd   on  th e curb on Deputy Circle
  numbers on a wh
                                                                                 . The
                         on e  fo   ot  pa   th  th  at leads to the fxant door
  right oz the        st
                                                                                    'gn
                                                                           cret?ve s-
                 er   is   al so    di sp  la ye  d on a ruse-colored de
 .house numb
                                                                           e right of the
              to  th  e  ex te  ri  or  wa   ll   of she residence to th
   afii~ed

  front door°
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 69 of 78 Page ID #:69




                   t                              t




                              ~3TT~,.CF~I~~ A-3

  PERSON TO BE SEARCHED
                                                            born an
                                 LE ("LE"), an Asian male
       The person of CHAN HUNG
                                                         e iez~ seven
                             ck hair, approximately liv
 1~ugust 3Q, 1974, Frith bla
                                                         h brownlblack
                             roximately 130 pounds, wit
  inches tall, tNeighing app
                                                      or con-~eyances
                            shall include containers
  eyes. The search of LE
                                                        l, including
                           n.ediate vicinity and contro
  that are within LE's imT
                                                           kpacke r
                               ongings, compartments r bac
  clothing and personal bel
                                                            the search
         ts] briefc ase s, and bags at the location where
  wa lle
                                                         cavity o_r
    arrant  is exe cut ed.  It shall not include a body
  w

  strip searches
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 70 of 78 Page ID #:70




                              ATTACFIMENT B


I.    ITEMS TO BE SEIZED
                                                , contraband,
      1.    The items to be seized are evidence

                                     ations of 18 U.S.C. ~ 371
fruits, or instrumentalities of viol
                                  States, to Traffic in
(Conspiracy to Defraud the United
                                  18 U.S.C. ~ 2320, and to
Counterfeit Goods in violation of
                                     ation of 18 U.S.C. ~ 545);
Import Merchandise Illegally"in viol
                                    ng Conspiracy); 18 U.S.C.
18 U.S.C. ~ 1956(h) (Money Launderi
                                  Fraud and Wire Fraud); and 18
~ 1349 (Conspiracy to Commit Mail
                                    Theft) (the "Subject
U.S.C. ~ 1028A (Aggravated Identity

Offenses"), namely:
                                                          ic device
            a.    Cellular telephone and similar electron

                                     emarks, including but not
 components bearing counterfeit trad
                                     products, as well as related
 limited to Samsung and Apple/iPhone
                                     ling, and literature;
 packaging, containers, labels, labe
                                                     ications or
            b.    Records, documents, programs, appl

                                    ion, acquisition, possession,
 materials relating to the importat
                                       , handling, use, or
 purchase, manufacture, sale, shipment
                                   ing counterfeit trademarks,
 distribution of any products bear
                                 ting to the importation or
 including any such records rela
                                   s other than 15041 Bake
 shipment of such goods to location
                                   ia;
 Parkway, Unit C, Irvine, Californ
                                                     ications or
             c.   Records, documents, programs, appl

                                of misleadingly labeled or
 materials relating to the sale
                                   as parts advertised as OEM or
 described electronics parts, such
                                   consumer electronics brand-
 otherwise suggested to be genuine

 name parts;
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 71 of 78 Page ID #:71




                                                         ions or
            d.    Records, documents, programs, applicat
                                      s of persons other than
materials relating to the use of name
                                        ion, purchase, shipment,
CHAN LE in connection with the importat
                                        ing counterfeit
or receipt of products or packages bear

trademarks;
                                                         ions or
            e.    Records, documents, programs, applicat
                                       an Industrial, Honape
materials relating to Hongwei Du, Sadu
                                     nology (HK) Co. Ltd., or
Industrial Co., Limited, A List Tech

Mobile Communication Parts (HK);
                                                          s showing
            f.    Any documentation, keys, or access code
                                   or warehouse space or private
 ownership or control over storage

 storage areas;
                                                         ions, and
            g.    Records, documents, programs, applicat
                                       , or control over the
 materials showing ownership, dominion

 SUBJECT PREMISES;
                                                         ications,
            h.    Any records, documents, programs, appl
                                     ting to communications with
 and materials consisting of or rela
                                       ics manufacturers (such as
 any representatives consumer electron

 Apple, Samsung, and others);
                                                       ved from or
             i.   Assets, and evidence of assets, deri
                                     in counterfeit goods
 used in connection with trafficking
                                        otion of the carrying on
 (including in connection with the prom
                                   States and foreign currency
 of that activity), such as United
                                      ency equivalent in excess of
 (that is, U.S. currency or U.S. curr
                                     if more than $500 is
 U.S. $500, including the first $500
                                     financial instruments,
 recovered), negotiable instruments,

                                     ii
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 72 of 78 Page ID #:72

                                                   1




                                     bank records, money drafts,
books, receipts, bank statements and
                                        ipts, check registers,
money orders and cashiers' checks, rece

and bank checks;
                                                        ions, and
            j.   Records, documents, programs, applicat
                                      secreting, transfer,
materials relating to the processing,
                                       eeds derived from or used
concealment or expenditure of any proc
                                       terfeit goods;
in connection with trafficking in coun
                                                         ions, and
            k.    Records, documents, programs, applicat
                                    the identity or location
materials reflecting or relating to
                                        , such as photographs,
others involved in the Subject Offenses

travel records, or communications;
                                                        which
            1.    Any digital device which is itself or
                                     ts, or instrumentalities of
 contains evidence, contraband, frui
                                    copies thereof.
 the Subject Offenses, and forensic
                                                          aining
            m.    With respect to any digital device cont
                                   of the foregoing categories of
 evidence falling within the scope

 items to be seized:
                                                             rolled
                  i.    evidence of who used, owned, or cont

                                       ribed in this warrant were
 the device at the time the things desc
                                   as logs, registry entries,
 created, edited, or deleted, such
                                     s and passwords, documents,
 configuration files, saved username
                                  e-mail, e-mail contacts, chat
 browsing history, user profiles,
                                  ographs, and correspondence;
 and instant messaging logs, phot
                                                      nce of
                ii. evidence of the presence or abse
                                  to control the device, such as
 software that would a11ow others
                                       s of malicious software,
 viruses, Trojan horses, and other form

                                     iii
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 73 of 78 Page ID #:73




                                    or absence of security
as well as evidence of the presence
                                     s software;
software designed to detect maliciou
                                                        r devices;
                 iii. evidence of the attachment of othe
                                                              (and
                  iv.   evidence of counter-forensic programs
                                      eliminate data from the
associated data) that are designed to

device;
                                                             used;
                  v.    evidence of the times the device was
                                                             c keys,
                  vi.   passwords, encryption keys, biometri

                                      necessary to access the
 and other access devices that may be

 device;
                                                       compilers,
                  vii. applications, utility programs,
                                     well as documentation and
 interpreters, or other software, as
                                        ss the device or to
 manuals, that may be necessary to acce

 conduct a forensic examination of it;

                  viii.       records of or information about

                                     the device;
 Internet Protocol addresses used by
                                                              device's
                  ix.     records of or information about the

                                       logs, caches, browser
 Internet activity, including firewall
                                      "favorite" web pages,
 history and cookies, "bookmarked" or
                                    into any Internet search
 search terms that the user entered
                                       addresses.
 engine, and records of user-typed web
                                                ," "documents,"
       2.    As used herein, the terms "records
                                      erials" include records,
 "programs," "applications," and "mat
                                    and materials created,
 documents, programs, applications,
                                       uding in digital form on
 modified, or stored in any form, incl
                                     copies thereof.
 any digital device and any forensic

                                      iv
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 74 of 78 Page ID #:74




                                            l device" includes any
       3. As used herein, the term ~~digita
                                    of storing or processing
electronic system or device capable
                                     ral processing units;
data in digital form, including cent
                                    et computers; personal
desktop, laptop, notebook, and tabl
                                  unication devices, such as
digital assistants; wireless comm
                                    mobile telephones, and smart
telephone paging devices, beepers,
                                      oles (including Sony
 phones; digital cameras; gaming cons
                                      peripheral input/output
 PlayStations and Microsoft Xboxes);
                                  ters, scanners, plotters,
 devices, such as keyboards, prin
                               for removable media; related
 monitors, and drives intended
                                      ms, routers, cables, and
 communications devices, such as mode
                                  as hard disk drives, floppy
 connections; storage media, such
                                   s, and magnetic tapes used to
 disks, memory cards, optical disk
                                    og tapes such as VHS); and
 store digital data (excluding anal

 security devices.
                                         CES
 II.   SEARCH PROCEDURE FOR DIGITAL DEVI
                                             forensic copies
       4.    In searching digital devices or
                                   l executing this search warrant
 thereof, law enforcement personne
                                    e:
 will employ the following procedur
                                                     individuals
             a.   Law enforcement personnel or other
                                    l (the "search team") wil1, in
 assisting law enforcement personne
                                 the digital device (s) on-site or
 their discretion, either search
                                (s) and/or forensic image (s)
 seize and transport the device
                                enforcement laboratory or similar
 thereof to an appropriate law
                                  location. The search team shall
 facility to be searched at that
                                    practicable but not to exceed
 complete the search as soon as is

                                      u
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 75 of 78 Page ID #:75




                                   n of the warrant.         The
120 days from the date of executio
                                    tal devices) and/or forensic
government will not search the digi
                                  day period without obtaining an
image(s) thereof beyond this 120-
                                 Court.
extension of time order from the
                                                   search only by
            b.    The search team will conduct the
                                    chosen to identify only the
using search protocols specifically
                                       warrant.
specific items to be seized under this
                                                           the data
                  i.    The search team may subject all of

                                      ble of containing any of
contained in each digital device capa
                                   ch protocols to determine
the items to be seized to the sear
                                      eon falls within the list of
 whether the device and any data ther
                                 team may also search for and
 items to be seized. The search
                                    n," or encrypted data to
 attempt to recover deleted, "hidde
                                   protocols, whether the data
 determine, pursuant to the search
                                   be seized.
 falls within the list of items to
                                                              ude
                  ii.   The search team may use tools to excl

                                   standard third-party software
 normal operating system files and

 that do not need to be searched.
                                                        examination
                  iii. The search team may use forensic
                                     e" and "FTK" (Forensic Tool
 and searching tools, such as "Encas
                                   and other sophisticated
 Kit), which tools may use hashing

 techniques.
                                                      a digital
             c.   If the search team, while searching
                                     rent contraband or other
 device, encounters immediately appa
                                 scope of the items to be seized,
 evidence of a crime outside the
                                     nue its search of that device
 the team shall immediately disconti

                                      vi
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 76 of 78 Page ID #:76




                                             make and retain
pending further order of the Court and shall
                                                  nce of a crime
notes detailing how the contraband or other evide
                                                y apparent
was encountered, including how it was immediatel

contraband or evidence of a crime.
                                                               e
            d.   If the search determines that a digital devic
                                                  of items to be
does not contain any data falling within the list
                                                 icable, return
seized, the government will, as soon as is pract
                                              copies thereof.
the device and delete or destroy all forensic
                                                               e
            e.   If the search determines that a digital devic
                                             items to be seized,
does contain data falling within the list of
                                             such data, and may
the government may make and retain copies of

access such data at any time.
                                                                e is
            f.    If the search determines that a digital devic
                                           contains data falling
(1) itself an item to be seized and/or (2)
                                                  government may
 within the list of other items to be seized, the
                                                  s of the digital
 retain the digital device and any forensic copie
                                               de the scope of the
 device, but may not access data falling outsi
                                              searching the
 other items to be seized (after the time for
                                                .
 device has expired) absent further court order
                                                                 e
            g.    The government may also retain a digital devic
                                                  h period,
 if the government, prior to the end of the searc
                                             retention of the
 obtains an order from the Court authorizing
                                                   is pending),
 device (or while an application for such an order
                                                 has not been
 including in circumstances where the government
                                                 e or files
 able to fully search a device because the devic

 contained therein is/are encrypted.

                                    vii
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 77 of 78 Page ID #:77




            h.   After the completion of the search of the digital
                                                             g
devices, the government shall not access digital data fallin
                                                          r order
outside the scope of the items to be seized absent furthe

of the Court.

      5.    In order to search for data capable of being read or
                                                           are
interpreted by a digital device, law enforcement personnel

authorized to seize the following items:

            a.   Any digital device capable of being used to

commit, further, or store evidence of the offense(s) listed

above;

            b.   Any equipment used to facilitate the
                                                         digital
transmission, creation, display, encoding, or storage of

data;

            c.    Any magnetic, electronic, or optical storage

device capable of storing digital data;

            d.    Any documentation, operating logs, or reference

manuals regarding the operation of the digital device or

software used in the digital device;

            e.    Any applications, utility programs, compilers,
                                                          or
interpreters, or other software used~to facilitate direct

indirect communication with the digital device;

            f.    Any physical keys, encryption devices, dongles,
                                                            to
or similar physical items that are necessary to gain access
                                                       ;
the digital device or data stored on the digital device and




                                   viii
Case 8:19-mj-00291-DUTY Document 1 Filed 04/12/19 Page 78 of 78 Page ID #:78




            g.   Any passwords, password files, biometric keys,

test keys, encryption codes, or other information necessary to

access the digital device or data stored on the digital device.

      6.    During the execution of this search warrant, law

enforcement personnel are authorized to: (1) depress the thumb-

and/or fingers of CHAN HUNG LE, T.T., J.V., or M.N. (persons

described in the Affidavit accompanying the warrant application}

onto the fingerprint sensor of the device (only when the device

has such a sensor), and direct which specific fingers) and/or

thumb (s) shall be depressed; and (2) hold the device in front of

the face of any of those persons with his or her eyes open to

activate the facial-, iris-, or retina-recognition feature, in

order to gain access to the contents of any such device.           In

depressing a person's thumb or finger onto a device and in

holding a device in front of a person's face, law enforcement

may not use excessive force, as defined in Graham v. Connor, 490

U.S. 386 (1989); specifically, law enforcement may use no more

than objectively reasonable force in light of the facts and

circumstances confronting them.

      7.    The special procedures relating to digital devices

found in this warrant govern only the search of digital devices

pursuant to the authority conferred by this warrant and do not

apply to any search of digital devices pursuant to any other

court order.




                                    ix
